NUMBER 13-16-00701-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


DAVID MALCOLM STRICKLAND,                                                    Appellant,

                                                v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 36th District Court
                        of San Patricio County, Texas.


                        MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Benavides and Longoria
             Memorandum Opinion by Justice Benavides

       By twenty-seven issues, appellant David Malcolm Strickland challenges his

conviction for capital murder, a first-degree felony. See TEX. PENAL CODE ANN. § 19.03.

Strickland alleges: (1) his conviction is void because the assistant district attorney’s bar

license was suspended during his trial; (2, 3) the evidence was insufficient to support a

conviction for capital murder; (4, 5, 6) the State destroyed ballistics evidence, thereby
denying him due process of law, effective assistance of counsel, and the right to cross-

examine witnesses against him; (7) the State was obligated to correct false testimony of

its ballistic expert; (8, 22, 23) the State denied him due process when it failed to provide

all of the chain of custody documents relating to a pubic hair found on one of the

complainant’s clothing; (9) the indictment failed to charge capital murder in paragraph

one; (10, 11) the trial court deprived him of his right to present a complete defense

regarding an alternate suspect; (12) the trial court abused its discretion by refusing to

admit videos on hearsay grounds; (13, 14) the trial court denied him compulsory process

by issuing a faulty long-arm subpoena; (15, 16) the search warrant for his home was an

illegal general warrant; (17) his motions to suppress the search warrants were incorrectly

denied; (18) the trial court’s response to a jury note was misleading about the ballistics

testimony; (19) he was unfairly prejudiced by the actions of the complainant during trial

and her negative remarks to the jurors; (20, 21) the trial court abused its discretion by

failing to suppress evidence obtained during the warrantless seizure of his gun; (24, 25)

he was denied due process when the State failed to execute the trial court’s order to test

the hair from the complainant’s clothing; (26) the trial court abused its discretion in

denying his motion for new trial; and (27) this Court erred by denying the motion to abate

the appeal for consideration of newly discovered evidence after trial. We affirm.

                                   I.     BACKGROUND

       The State alleged in its indictment that on June 22, 2012, Strickland: (1)

intentionally caused the death of Mollie Olgin in the course of sexually assaulting Mary




                                             2
Kristene Chapa 1; (2) intentionally caused the death of Olgin in the course of robbing

Chapa2; or (3) intentionally caused the death of Olgin in the course of kidnapping Chapa.

See id. § 19.03(a)(2).

A.     Pre-Trial Hearings

       Prior to trial, the trial court held multiple hearings regarding a motion to suppress

the gun seized from Strickland and a motion to suppress his statement.

       1.        Gun

       Strickland first challenged the warrantless seizure of his Glock .45 firearm and the

admissibility of ballistics evidence. At a hearing in July 2015, Officer Joaquin Rangel of

the Portland Police Department testified that a concerned citizen called into the police

department and said there was a man with a firearm at a local store on July 19, 2012.

The caller stated that they saw a gun when the man was loading soil into his vehicle, but

gave no description of the man, just the type of vehicle and the license plate number.

The license plate was registered to a home owned by Strickland. Officer Rangel went to

the home, and Strickland was outside, shirtless, with his dog. After being asked to take

his dog inside, Strickland complied and returned wearing a shirt and carrying a firearm on

his person, stating it was his right to carry the firearm. Officer Rangel stated he disarmed

Strickland and took the firearm into his custody. He agreed that Strickland had shown

him his concealed carry license, but Officer Rangel stated it could be an offense, such as

unlawful carrying of a weapon, if someone saw the firearm. Officer Rangel testified that


       1
          Issues with the State’s indictment and the lack of an aggravating factor in Count One are
addressed in Issue Nine of this opinion.
       2
            The State waived and abandoned paragraph two of the indictment during trial.
                                                    3
he could not remember if he had Strickland’s consent to take the firearm and all he had

was a property receipt given to Strickland.

        Officer Roland Chavez, also with the Portland Police Department, testified that he

had heard about the incident at the local business and directed Officer Rangel to impound

the firearm. The following day, Strickland came to the police department and wanted his

gun back, stating he was going out of town. Officer Chavez stated that Strickland had

signed a consent to search form for the firearm, and Officer Chavez took the firearm and

test-fired it at the local sheriff’s office gun range, due to the ongoing murder investigation.

After he test-fired Strickland’s firearm, he returned it to Strickland.                    On cross-

examination, Officer Chavez stated there was no written request to test-fire the firearm.

He stated that he had six .45 caliber bullets at the range; that he fired four of the bullets

and retrieved two of the casings he felt were in good condition. He explained he test-

fired the bullets into a dirt mound, and only recovered the casings, but not the projectiles.

        The trial court denied Strickland’s motion on September 22, 2015.

        2.      Statement

        Strickland also challenged his statement given to Texas Ranger Randy Aguirre on

June 20, 2014. Ranger Aguirre testified that he met with Strickland at the Helotes Police

Department and gave him his Miranda warnings, which Strickland stated he understood,

but refused to sign, stating he “wanted to keep his rights in effect.” However, Strickland

also said he would continue speaking with Ranger Aguirre, but if any of the conversation

involved “Chris,”3 he would like to get a lawyer. Defense counsel stated to the trial court


        3
           Strickland was referring to Christobal Melchor, an ex-friend of Strickland, who filed several
criminal charges against him in Utah.
                                                   4
that the motion only involved the first six minutes of the nearly three-hour statement.

       The trial court made detailed findings of fact and conclusions of law in its order

issued on September 22, 2015. It suppressed any statements made regarding Chris

Melchor and the charges pending in Utah against Strickland. The trial court overruled

any other objections made to the admission of the statement.

B.     Trial on the Merits

       1.     State’s Case-in-Chief

       a.     Lay Witnesses and Initial Responding Police Officers

       Trial commenced on September 19, 2016.              The State called multiple lay

witnesses who first discovered Olgin and Chapa. Christine and Stanley Seymour were

walking at Violet Andrews Park on the morning of June 23, 2012, when they saw two

bodies below the bird-watching overlook on which they were standing. Christine stated

that she saw two females, partially clothed, with one girl partially on top of the other. She

also saw blood marks. Christine ran to the home of Ina Brown, who called 911. Brown

testified that she accompanied Christine back to the overlook, and while they were waiting

for police to arrive, they saw one of the girls move. Brown stated she called 911 back

and told them to bring EMS. Brown also explained that the night prior, she thought she

heard shots around 11:30 PM or 12:00 AM. At first she thought it was fireworks, but felt

one was distinct and one was more muffled.

       The State called Daryl Genzer, who also lives near the park. He stated that

around 11:30 PM, he heard pops that sounded muffled and a car door slam, but thought

it was fireworks or animals. Further, Sheryl Manning and Reynaldo Zepeda testified that


                                             5
they were driving to Manning’s home near Violet Andrews Park around 12:00 AM and

noticed a dark car parked in the area between the parks where there are no lights.

Zepeda stated the car appeared to be a dark sedan type vehicle.

       Karine Woods testified that she was at Violet Andrews Park late on June 22, 2012.

Woods explained that she and a friend were on the rooftop of the picnic pavilion watching

the stars when she heard what she thought was two gunshots. Woods thought it was

kids shooting at the water, so she yelled out not to do that. A few minutes later, Woods

saw a male run from the overlook to a parked car at the end of the road, thought she

heard two car doors slam, and then noticed the car drove off quickly. She described the

male figure as “tallish” and “broad.”

       Officers Cody Renfro and Travis Wiesman of the Portland Police Department were

the first officers to the crime scene around 8:50 AM on the morning of June 23, 2012.

Officer Wiesman ran to the girls to check for pulses. He testified that Olgin was cold, but

Chapa sat up and moaned. Officer Renfro stated that Chapa had black duct tape around

her neck. The State admitted a video taken of the crime scene during its testimony.

The scene was secured once Chapa was taken out by EMS services. Diana Gafford, an

EMT from Allegiance Ambulance, helped take Chapa out of the crime scene. Gafford

explained that it was apparent that Chapa had a head injury and it appeared she also had

a broken jaw, but Chapa was looking at her and Gafford felt that Chapa understood what

she was saying to her.

       Cara Schrader, a crime scene investigator with the Corpus Christi Police

Department, was asked to assist the Portland Police Department with evidence collection.


                                            6
She explained that because they were working in a park, there were a lot of items lying

around, so she focused her collection on items that appeared to not be weathered. On

the trail leading down from the overlook, Schrader found cigarette butts, cans, and bottles

that she collected. When she got closer to Olgin’s body, she explained that Olgin’s face

was wrapped with black duct tape and they were unable to identify her. Schrader found

a spent .45 caliber casing near Olgin’s head and one under her body, as well as a metal

bullet jacket.

       Schrader explained that Corpus Christi Police Department crime scene

investigators are available to assist other police departments and they have a lab that can

swab for DNA, test firearms, and develop latent fingerprints. She said the firearms

section of the crime lab can test-fire weapons and recover the projectiles and casings for

review. Schrader took the evidence she collected back to her station and secured it, but

at one point, she was instructed to take all of the evidence to the Portland Police

Department. She agreed that it was the investigating police department’s job to get

evidence tested; she was just involved to help collect evidence. She also stated that the

cigarettes she collected were Camel Crush Bold cigarettes, and one of the cigarettes

collected from the overlook had fresh ash on it. She also collected an open condom

wrapper from an area by the overlook.

       Mandy Festervand and Sapphire Martinez were friends of Olgin.           Festervand

testified that Olgin and Chapa came to visit Olgin’s former co-workers at the Portland

Taco Bell. Festervand said the girls had come by two different times that evening, once

around 8:30 PM and later around 10:00 PM. She said the following morning, her boss


                                            7
called her stating that Olgin’s car had been found at Violet Andrews Park and she later

found out that Olgin had been killed. Martinez agreed that the girls had come to visit at

Taco Bell twice that night. Martinez had texted Olgin to come back the second time so

they could visit more.    She found out that Olgin was dead the following evening.

Martinez recalled seeing an “odd” man at the memorial held for Olgin a few days later at

Violet Andrews Park. She noticed he was walking around looking at the ground and

thought it was strange.

       Stephanie Chasak was Olgin’s friend and former roommate. She explained she

found out about Olgin’s death the following morning through a phone call. She went with

a group to the park and she noticed a guy walking behind them. She testified that she

felt he matched some of the sketches that the police had released on the internet. The

man spoke to her and asked what had happened, what the police knew, how she knew

the girls, and then stated that he used to be in the military, owned a lot of guns, and that

his girlfriend worked at Chili’s and knew Olgin. Chasak said it seemed strange that he

would come over and tell her all of this. She remembered that the man asked her if she

knew what type of gun was used and stated that it could not be a certain type of gun

because it would not make sense. Chasak identified Strickland in court as the “creepy”

guy she spoke to. She agreed her identification of Strickland was not in her written

statement she gave to police but she identified him by phone to the Portland Police

Department.

       b.     Investigating Officers

       Officer Chavez explained he was the first investigator that responded to the crime


                                             8
scene. He sent another investigator to the hospital with Chapa, and then tried to identify

Olgin.       He contacted Olgin’s father who was able to identify her.                   He received

information that Chapa was unable to speak, but later when Chapa could communicate,

she did so in writing and gave a description of her attacker. Officer Chavez explained

that they were only able to ask Chapa short questions due to her traumatic head injury.

Chapa told the officers that her attacker was taller and thinner than her. There were no

leads in the case until DNA results came back on cigarettes and a Monster energy drink

can recovered at the scene, which matched a man named Dylan Spellman. A week after

the offense, Alisha Dickey, Spellman’s ex-girlfriend, came to the police station and gave

a statement that she had been in Violet Andrews Park that night with Spellman. Police

also took a statement from Spellman in which he stated he smoked Camel Crush Bold

cigarettes. Portland police realized Spellman had committed a similar crime in Nevada,

an armed robbery, and Spellman became the lead suspect.4

         When police compared the Nevada case file to what was known about the murder,

they observed that the Nevada suspects referred to themselves by numbers and bound

their victims with duct tape; Chapa had told them her attacker called her and Olgin “Girl

One and Girl Two.”          Officer Chavez also released the sketch made from Chapa’s

description to the public. 5       Although Spellman’s DNA was on the overlook, Officer

Chavez stated that Spellman did not fit the physical description Chapa gave them.



         4
             Spellman was living in Portland, Texas awaiting sentencing on the robbery charge out of
Nevada.
         5
            As Chapa recovered, she was able to sit with a sketch artist who rendered two sketches, which
police released publicly.

                                                   9
Spellman was close to six feet, eight inches tall, but Chapa said her attacker was only a

few inches taller than her and she was five foot, seven inches tall. But Officer Chavez

said they could not eliminate Spellman as a suspect because of the DNA evidence and

Chapa’s traumatic head injury and memory.

        On June 27, 2012, Strickland came to the police station to give a statement, telling

officers that he had seen a white car speeding by his parents’ house around the time of

the shooting.6 About a month later, Strickland’s firearm was confiscated by the Portland

Police Department after the store incident and Strickland gave Officer Chavez consent to

test-fire the weapon.       Officer Chavez explained that while he would normally have

submitted the firearm to the Texas Department of Public Safety (DPS) crime lab to test-

fire and analyze, he decided to test-fire it himself because Strickland requested the

firearm be returned to him so he could go out of town.

        On cross-examination, Officer Chavez agreed that Strickland’s DNA was not found

on any item he submitted to DPS, but Spellman’s DNA was present on multiple items.

He explained that Spellman did not appear to have a criminal record when he ran his

name, but he did an internet search and found the robbery charge in Nevada. Officer

Chavez learned that the robbery in Nevada involved people being tied up with black duct

tape and that Spellman was in Texas awaiting sentencing due to his cooperation against

co-defendants.      Spellman was living with some family friends, the Voorheeses, and

working at their plumbing company. Defense counsel played a video showing police

officers stopping Spellman the night following the murders and asking about a shots fired


        6
         Strickland, Strickland’s parents, and Spellman all resided within a few blocks of Violet Andrews
Park when the offense occurred.
                                                   10
call they received at Sunset Lake, which is near Violet Andrews Park. Spellman spoke

to the officers and mentioned hearing about the murder without the incident being

previously referenced.

       Defense counsel also went through some of the notes exchanged between Chapa

and the investigators. She told them that her attacker was a white male, driving a grey

“police looking car,” had brown hair that was short and “puffy,” had white teeth, and wore

a mask. Chapa also said that she had noticed the grey “police looking car” parked next

to them in the parking lot and she saw a man walk by them twice previously. When the

man approached the girls, Chapa said he was holding a silver gun in his right hand. The

attacker approached on Olgin’s side and told the girls to jump off of the overlook balcony,

as he put the gun to their backs. Chapa also recalled that he smelled like he smoked

cigarettes.

       Defense counsel attempted to admit evidence of an interview of Spellman taken

by Officer Chavez, Ranger Aguirre, and others while he was in custody in Nevada. The

State objected stating the interview was hearsay and the defense argued that Spellman

was an unavailable witness whom they attempted to subpoena.              Defense counsel

explained he had followed the out-of-state subpoena procedure, but that the Nevada

judge had rejected their subpoena due to a spelling error in the Texas trial court judge’s

name. When the trial court signed the subpoena, he corrected the error and that caused

the Nevada judge to deny enforcing the subpoena. Defense counsel argued it was too

close to trial for them to have the trial court issue another subpoena. The trial court

sustained the objection.


                                            11
       Officer Chavez admitted on cross-examination that in hindsight, he should have

used the Corpus Christi Police Department’s firearms range to test-fire Strickland’s gun

because he could collect the bullet casings and projectiles. When questioned about why

in pre-trial hearings he testified to shooting four bullets but only collecting two casings,

Officer Chavez agreed that he did not know where the other two casings were. He also

stated that there were no witnesses or video of him conducting the test-fire of Strickland’s

weapon. Officer Chavez also found out about two subsequent incidents shortly following

the murder where there were reports of shots fired near Violet Andrews Park and

Spellman was in the area. He stated he only learned of the reports months after they

occurred, but they caused him to take a closer look at Spellman.

       Officer Chavez was questioned about the Nevada interview of Spellman. After

the officers arrived in Nevada, they read Spellman his Miranda rights, and he spoke with

them for awhile, but he then invoked his rights and the interview ceased. Defense

counsel attempted to admit the interview a second time but the trial court sustained the

State’s hearsay objection that Spellman was not an “unavailable” witness.

       At a memorial service held at Violet Andrews Park for Olgin, Officer Chavez and

other law enforcement officers videotaped near the park to see if anyone matching the

descriptions Chapa had given attended.        Officer Chavez did not remember seeing

Strickland on the videotapes. He also stated that as the police investigated Spellman

and looked into his job in Portland, Officer Chavez believed the police officers found black

duct tape. Additionally, Officer Chavez testified that Chapa’s phone had been found

around the corner from the local Snappy Stop convenience store, where Dickey worked


                                            12
at the time and near where Spellman lived. Officers had requested Spellman’s debit

card history and it showed that Spellman used his debit card at a Snappy store around

1:15 AM on June 23, 2012. They first assumed it was at the same Snappy store near

Spellman’s home, but further investigation showed that it was a different location across

town. However, Spellman had told officers that he was home and in bed before midnight

on June 22, 2012. Even with the information gathered, as time passed without an arrest,

Officer Chavez considered this case a “cold case” during the time of his involvement.7

       Officer Rangel testified regarding the incident that led to him confiscating

Strickland’s gun. He stated that Officer Chavez told him to confiscate the weapon for a

possible violation. Officer Rangel took the firearm from Strickland and placed it into

evidence at the police department. On cross-examination, Officer Rangel explained that

he resigned from the police department due to an internal investigation.

       Gary Giles, the former chief of police in Portland, testified that in May 2014, he

wanted to get “fresh eyes” on the case because it was not going anywhere in terms of

finding a suspect. He felt that Officer Chavez’s work on the case was unorganized and

transferred the case to Lieutenant Jon Quade. Chief Giles also worked on the case

himself, along with Ranger Aguirre and Investigator Aaron Veuleman from the Portland

Police Department. Chief Giles felt that if the case had been better organized, things

would have been discovered earlier and he criticized the procedures Officer Chavez used

in test-firing Strickland’s weapon. He also agreed that collecting all pieces of the bullet

evidence would be most useful, and that the shell casings would have been important



       7
           Although Spellman was investigated, Portland police never issued a warrant for his arrest.
                                                   13
evidence.

       He admitted that a letter received by the police department in 2014 was what

changed the direction of the case. Chief Giles stated that the letter made him think they

were looking in the wrong direction in terms of suspects, and they followed up on the

name Chris Melchor that was listed in the letter. When they received reports regarding

Melchor from the Layton, Utah police department, Strickland’s name appeared on the

reports. He felt the letter was intended to be a distraction.

       Investigator Veuleman testified that he was new to investigations in 2012, so

initially his involvement in this case was just taking statements, but he became more

involved in the spring of 2014. He stated that he received a call from the Sinton Police

Department reporting that a letter was received that contained details about the crime

that were not released to the public or media. The letter was addressed “For the eyes

of Mr. Chapa only, Important details inside.”

       c.     The Letter




                                            14
15
      Investigator Veuleman stated that the letter caused him to look into Melchor and

contact the Layton Police Department, who sent him four reports involving Melchor.

Strickland’s name was listed as an involved party in all four reports and Investigator

Veuleman remembered taking a report from Strickland in 2012 following the murder.

Investigator Veuleman explained that details, such as the girls being numbered, were not

released publicly, but were contained in the letter. He traveled to Utah to interview

Melchor and his mother and looked into Melchor’s whereabouts on June 22, 2012. While

in Utah, Investigator Veuleman recovered evidence collected from an unrelated arrest of

Strickland, which was a black backpack located in Strickland’s vehicle. He explained

that the backpack could be referred to as a “go bag” and contained: bolt cutters, flex

                                          16
cuffs, a baton, gun holsters, a safety vest, lock pick, Firestarter, headlamp, medical kit,

hand sanitizer, mace, a knife, fire kit, seatbelt cutter, and a condom and lubricant. In

addition to the backpack, Investigator Veuleman also recovered a pair of black Under

Armour brand gloves which he felt were important because black Under Armour gloves

were mentioned in the case report and a black CTR mask. Upon returning from Utah, a

photo lineup that contained Strickland’s photo was created and shown to Chapa. Chapa

selected a photo that was not Strickland and stated that she was fifty percent sure it was

that person. Investigator Veuleman also drafted an arrest warrant for Strickland upon

his return from Utah.

       On cross-examination, Investigator Veuleman agreed that he drafted and

requested a no-knock search warrant for officer safety, even though Strickland was

arrested prior to its execution, stating that he had drafted the warrants before traveling to

Helotes, Texas, where Strickland now resided. Defense counsel asked him about details

of the investigation that were not released to the public due to confidentiality policies of

the police department. He agreed that his wife worked with Strickland’s wife, and he

discussed details of the case with her, although he claimed it was after Strickland was

arrested. Investigator Veuleman also admitted to emailing with Chivas Savage, a co-

author on a book Chapa was writing about surviving the attack. He agreed that he gave

information to Savage in violation of the Portland Police Department’s policy, and that

they discussed which actor would play him in a movie and conversations that he had with

the prosecutors about the case. The email discussions were discovered after defense

counsel requested subpoenas for emails; Investigator Veuleman admitted that his


                                             17
superiors would not have known he was talking to the author otherwise, and that he was

terminated after it came to light that he had violated the police department privacy policy.

Investigator Veuleman also testified that he received a roll of silver duct tape from the

Layton, Utah Police Department, but there was never any information that the attacker

used silver duct tape. He also stated that Strickland worked as a security guard in Utah

and that some of the items found in Strickland’s backpack–such as the baton, handcuffs,

mace, and the headlamp–were not unusual for people in that profession to carry.

Investigator Veuleman agreed that the CTR mask and gloves could be worn during cold

weather, like they had in Utah. He also admitted that the letter, while it had some of the

facts correct, also had some incorrect facts, such as how the girls were approached and

that the sexual assault of Chapa occurred before the duct tape was applied. Investigator

Veuleman believed Strickland wrote the letter to implicate Melchor.

       Ranger Aguirre testified that he offered his assistance after he heard about the

murder. Initially, he took aerial photos of the scene and statements from witnesses.

Spellman came up as a suspect and Ranger Aguirre began looking into him. Spellman

gave a DNA sample, and evidence collected near the crime scene matched Spellman’s

DNA. Ranger Aguirre established a timeline for Spellman after speaking to Dickey, and

determined that Spellman was in Violet Andrews Park for at least an hour around midnight

on June 22, 2012.     Ranger Aguirre was present at the interview Spellman gave in

Nevada, but he also continued looking for persons of interest.

       Chapa helped with two sketches of her attacker. She gave details for the first

sketch in early July 2012, but after she went to a neurological rehabilitation center in


                                            18
Austin, Ranger Aguirre stated that she started remembering more details and did a

second sketch a few weeks later. Ranger Aguirre also took a statement from Strickland

following his arrest in Helotes. The nearly three-hour statement was played for the jury.

       d.     Strickland’s Statement

       In the statement, Strickland stated he “wants to keep his rights intact” and if the

questions involve Melchor, he would like to get a lawyer, but otherwise, he would answer

the questions he felt comfortable answering without a lawyer.         Strickland gave the

officers a brief background of how he knew Melchor. He stated he personally has a

concealed handgun license (CHL), carried a pistol with him, and knew guns from his time

in the Army. He explained that Melchor got him interested in guns and convinced him to

create the “go-bag” Strickland carried everywhere with him. Strickland said he has the

“go-bag” in “case he ever needs it.” Strickland bragged that he was a “good shot” and

was a competitive shooter. He explained that after the murder, he went “all PI” (private

investigator) looking into the details because he “liked to help people.” Strickland had

made a statement to police in 2012 telling them he saw a white car speeding down the

road near his parents’ house around the time the murder was believed to occur.

However, after talking to his local insurance agent, Strickland said he realized the white

car he told police about seeing on the night of the murder was the agent’s and the timeline

he personally developed was wrong because the white car was not related to the murder.

       Strickland told the officers that he was at Chili’s on June 22, 2012, where he waited

for his wife to get off of her shift. He said Chili’s closed at 11:00 PM, so they ended up

leaving around 12:00 AM. Strickland’s wife wanted to go walk their dog near Violet


                                            19
Andrews Park, but they decided just to stay home instead.

       Ranger Aguirre talked about the letter Portland police received and told Strickland

they believed he dropped it off. Strickland asked why they thought surveillance video

showed his car, but then stayed quiet and after a while stated the area where the letter

was dropped off was on his way home from work. He then said he did not know anything

about the contents of the letter.    The officers told Strickland they would search his

parents’ businesses unless he told them where the computer was that he typed the letter

on. Strickland said he did not know where the computer was that the letter was typed

on.

       Strickland stated he has “no idea what is going on” and the officers explained that

they had matches on the .45 firearm with an aftermarket barrel. Strickland told them he

knew they are lying about the ballistics. Strickland went on to say that he should have

walked his dog that night like his wife wanted to because he could have stopped the

attack, but they did not go. When the officers told Strickland they think his wife dropped

off the letter for him, he said “this has been a long time game” and he “just wants to die.”

Strickland said “I’ll tell you whatever you want me to say” as long as he received the death

penalty in five days. He also repeatedly requested to speak to the district attorney (DA).

He again stated that if he is given a “binding contract for the death chamber in five days,”

he would say whatever they wanted.

       Strickland told the officers that he had never seen the girls until he heard about the

murder the following morning and that the officers should ask Chapa what happened and

show her the photos to determine who the attacker was. Strickland continued by saying


                                             20
“if I did do this, I don’t remember” and asked to “just make the deal with me for my

execution” because “no one will be safe with me as long as I’m alive.”

        He told the officers later that he got off of work, went to Chili’s, saw his friend

Stephen there, and stayed until closing. He waited for his wife to get off of work and

went home with her. Strickland said he went shooting the next morning. Strickland told

the officers about his sister being kidnapped and raped when he was a child and his ex-

girlfriend committing suicide. He again stated he wanted to speak to the DA.

        Strickland then stated that he went to Chili’s, where some girls said “shitty things”

to his wife and did not tip her, so he followed them outside and called them “bitches.” He

overheard the girls say they were going to the park, so he followed and shot them, raped

Chapa to “make her pay” for what she said to his wife, and he wanted to send a message

to not “fuck with us.” He then immediately stated he would like the death penalty now

and his wife knew the truth, knew he did not do this, but it was what the officers wanted

to hear. Strickland said he wrote the letter in the past two weeks and he used a computer

in the Helotes library. At the end of the statement, Strickland stated he was exhausted,

he told them what they wanted to hear, and he wanted to die to stop “holding” his wife

back.

        e.     Forensic Testimony

        Forensic scientist Nathan Calderon from the digital and multimedia evidence

section of DPS testified regarding the laptop computer and tablet seized from Strickland’s

home in Helotes. He performed a data recovery and extraction examination on the

laptop computer. Calderon stated that the Portland Police Department had provided him


                                             21
with a letter they received, and he was able to find similarities to the letter when he ran a

certain program that shows phrases that spell check sent to Microsoft. Certain phrases

found in the letter written to Mr. Chapa were located in the program. Calderon said he

had never been able to utilize this program in this manner before this case. He also

found that the laptop contained over fifty searches for “Chris Melchor,” as well as a search

for “2011 Portland park murder.”8

        Richard Hitchcock, the forensic firearm and toolmark examiner, testified next.

Outside the presence of the jury, defense counsel took him on voir dire, and Hitchcock

stated that while there was no universal quantifiable standard of agreement when

comparing ballistics evidence, his opinion was based on his training and experience as a

firearms examiner. He also explained that he does not know the facts of the case before

testing, but he analyzed everything that is submitted. He also stated that he would not

use a “level of certainty” when discussing the evidence, but instead would give his “expert

opinion” as to what the evidence showed.

        On direct examination, Hitchcock testified that he received certain pieces of

evidence in June 2012: State’s exhibit 19, two bullet jacket fragments recovered from

near Olgin; State’s exhibit 17, a cartridge casing from under Olgin’s head; and State’s

exhibit 18, a .45 casing from the ground behind Olgin. He stated he could determine that

all of the items sent were fired from a .45 caliber firearm with six lands and grooves

inclined to the left. He also explained that he can compare firing pin impressions, breech

face marks, ejector marks, extractor marks, and chamber marks to help identify if bullets


        8
            Defense counsel pointed out on cross-examination that the murder occurred in 2012, something
that “the true murderer would have known.”
                                                  22
were fired out of certain firearms. He believed in this case that the bullet jacket fragments

were fired from the same firearm. Hitchcock also informed the jury that Glock brand

firearms have distinct characteristics, such as an elliptical instead of a round firing pin,

and the lands and grooves are cut differently, leaving different depth of marks. He later

issued a supplemental report where he analyzed some additional cartridge cases and a

.45 Auto-Ordnance firearm found at Dickey’s home. Hitchcock stated that the results

from the .45 Auto-Ordnance were inconclusive. He concluded that State’s exhibits 17

and 18 and two casings fired by Officer Chavez (State’s exhibit 24) were all fired from the

same gun, which was not the Auto-Ordnance, and had marks consistent with a Glock

firearm.

        In July 2014, Hitchcock was sent Strickland’s Glock firearm to test, two barrels: a

Glock factory barrel and a Storm Lake barrel, as well as a Shooters Depo Model A Lion

sound suppressor. He stated that State’s exhibit 19, the bullet fragments, were not fired

from the Glock pistol with the Glock factory barrel submitted to him. State’s exhibit 19

was “neither identified nor eliminated” as having been fired from the Glock firearm with

the aftermarket Storm Lake barrel. He stated although the two submitted barrels did not

match the marks on the submitted casings, he was able to identify, in his expert opinion,

the four cartridge cases as being fired from Strickland’s Glock firearm (State’s 17, 18, and

24).9

        On cross-examination, Hitchcock testified that the Portland Police Department

later submitted an additional firing pin to him, which he placed in Strickland’s Glock .45


        9
          Hitchcock stated that he made “corroboration in the breech face marks, the firing pin impressions
themselves down to the firing pin, the firing pin drag marks,” and the firing pin aperture shearing marks.
                                                   23
firearm and test-fired. He agreed that he did not get to test-fire Strickland’s Glock firearm

until July 2014. He also testified that the sound suppressor paperwork was not submitted

to the Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) until September 2012,

which is required before the purchase is allowed, and after the date of the murder.

Hitchcock also agreed that State’s 19, the bullet fragment, was not fired from the Glock

pistol with the factory Glock barrel installed on it. When asked about the Storm Lake

barrel, Hitchcock stated that it was inconclusive if State’s 19 was fired from it, because it

contained striae not present on State’s 24. He also explained that he takes photos to

document his work for a reviewer, but they are not evidentiary and not retained.

Hitchcock felt the photos would be misleading to the jury. He stated that the photos were

not deleted to prevent a defense expert from reviewing his work, because the evidence

is available for another expert to review and form their own conclusions.

       Dr. Ray Fernandez, the medical examiner for Nueces County, testified regarding

Olgin’s injuries. He stated that during the autopsy, he noticed a gunshot wound at mid-

back of her neck. The gunshot went through her spinal cord and broke her jaw from

back to front. He classified the manner of death as a homicide.

       f.     Complainant and Additional Lay Witnesses

       Chapa was the State’s next witness. She told the jury that she had known Olgin

about six months and they were dating. On June 22, 2012, they were supposed to have

gone to a movie but missed it, so they drove around instead. Olgin wanted to go see her

friends at Taco Bell, so they went there, and then drove to Violet Andrews Park. While

they were there, they got into a fight because Chapa did not want to get out of the car


                                             24
because she said it was dark and scary. Martinez texted Olgin to come back and visit,

so they left the park and went back to Taco Bell. Upon leaving Taco Bell, they went back

to Violet Andrews Park, because Olgin wanted to show Chapa the overlook where she

was baptized. As they turned to walk back to the car, the attacker approached Olgin’s

side with a gun. Chapa said they were just stepping off the overlook at this point. She

remembered seeing the same person previously, saying he was wearing a hooded

sweatshirt and walked past them when they had first arrived. Chapa explained she is

five foot, six to seven inches tall in height and she felt the attacker was around five foot,

eight to nine inches tall. He made them go down under the overlook; he went first,

followed by Olgin, and then Chapa. Once down below, he made Chapa duct tape Olgin’s

face and then do the same to herself, but she left an area over her left eye open so she

could see. He told them to drop their pants, squat down, and he raped Chapa from

behind. She explained that she was terrified. After her assault, he told them both to

stand up, and then she heard a gunshot close to her right ear, which made her jump, and

then she blacked out. At some point in the night, she remembers waking up on her back.

Chapa said she kept trying to get up but could not. She also stated that her left side felt

“different,” and she recalled when she would fall trying to stand, she would hit her head

on the thorns on the ground. The next thing she remembered was waking up in the

hospital and could not feel anything. She recalled telling the police it was one man, but

does not remember saying he smelled like cigarettes. Chapa explained the man was

wearing a see-through mask pulled up above his mouth. She also testified that she

thought the gun was silver, but stated she was confused.


                                             25
       On cross-examination, Chapa testified that she first used sign language to

communicate with the police, then wrote words on a notepad. When she was released

from the hospital, she retraced her steps with the police, although she stated she did not

remember the statements on the video of her at the scene. She remembered that when

she and Olgin were walking on the path, there was a guy and girl walking in front of them,

holding hands, and that the guy was taller than the girl. Chapa said they never went to

a Chili’s restaurant that night or got into an argument with a waitress.

       The State’s final witnesses were Melchor and his mother, Nancy Melchor.

Melchor testified that he first met Strickland in 2010 in Corpus Christi through Strickland’s

parents. They became friends, and Melchor offered to let Strickland and his wife stay

with him in Utah in January 2013. Melchor stated that on June 22, 2012, he was at his

annual military training in California. He explained that he first saw the letter when

interviewed in Utah by the Texas Rangers and was disgusted by it. The photo attached

to the letter was a cropped photo of him. Melchor stated that the original photo depicted

him and Strickland and was located on Strickland’s wife’s Facebook page. He also

stated that Strickland was a smoker. On cross-examination, Melchor stated that he was

not mad at or embarrassed by Strickland. He also stated as soon as he saw his picture

attached to the letter, he knew Strickland wrote it.

       Nancy stated that Strickland lived with her and Melchor.            She remembered

Strickland saying one time he was a “hitman” and he had “killed people.” His wife told

him to “shut up” and took him upstairs, but she thought he was making it up.




                                             26
       The State rested and defense counsel asked for a directed verdict. Defense

counsel argued that Strickland was never placed at the scene; that the only evidence was

the cartridges, which had been “severely mishandled” by the police; and that Strickland’s

statement did not fit the actual facts. The trial court denied the directed verdict.

       2.     Defense’s Case-in-Chief

       Former San Patricio County Sheriff’s Deputy Russell Kirk testified that he showed

Chapa a photo lineup in June of 2014. Strickland’s photo was included in the lineup.

Chapa picked another photo stating that she was about fifty percent sure it was that man.

On cross-examination, Kirk agreed that the video of Chapa viewing the lineup showed

her taking a long time looking at photo three, which she ultimately selected, and photo

four, which was Strickland’s.

       Steven Zemo testified that he had spoken to Strickland on the evening of June 22,

2012, at the local Chili’s restaurant. He said he could not remember anything else from

around that time due to the amount of time that had passed, and he only remembered

seeing Strickland because he had photographs taken from that evening.

       Christina Eastman and Monique Ybarra were former neighbors of Spellman.

Eastman explained that when Spellman lived next door, she noticed he would do “strange

things,” like sit in front of his house or the vacant corner lot and “watch” people. She

would also see him walk to Violet Andrews Park almost nightly. Eastman stated the night

of the murder, her daughter, Ybarra, had run away and told her “things” about Spellman.

Eastman was home when the police searched the home Spellman stayed at, and she




                                             27
tried to tell them she had information10 about the case, but she stated that no one ever

contacted her.

       Ybarra testified she was wary of Spellman based on information she had heard.

Ybarra would see Spellman sitting outside his home at all hours of the night seemingly in

a “daze.” She always saw him smoking and she saw him at Violet Andrews Park many

times. On June 22, 2012, Ybarra stated she ran away from home and she was supposed

to meet some friends at Violet Andrews Park around 2:30-3:00 AM. When she arrived

at the park, she saw Spellman sitting in the playground, so she went to another area of

the park. Ybarra told her mother, after seeing the first sketch released by police, that the

person in the sketch was Spellman. She also said after the shooting, she would see

Spellman sitting outside at night, sometimes staring at her home. On cross-examination,

she stated she went to the Portland Police Department shortly after the murder and talked

to someone, but does not know if they got a statement from her. Ybarra learned about

the case against Strickland when defense’s investigators came to her mother’s house

and she spoke with them.

       Next, Randy Babineaux, one of Spellman’s supervisors at Gentry Company

commercial plumbing, testified. Babineaux explained they were working a job at the

naval air station and that they had access to black duct tape, because it works better in

his line of work than grey duct tape. He stated that most people he works with have

black duct tape at their homes. On cross-examination, Babineaux agreed that Spellman

was very tall, around six feet, eight inches tall.



       10
            The specific “information” Eastman was refering to was not discussed in front of the jury.
                                                    28
      Forensic scientist Robin Castro, a DNA analyst in the DPS-Corpus Christi lab,

talked about Spellman’s DNA found on seven Camel Crush Bold cigarettes and a Monster

can. Castro said that Strickland was excluded as a contributor to items she tested. She

also tested a pair of black gloves collected when Spellman’s home was searched, and

that Spellman was a contributor to the DNA sample found on both gloves. One glove

contained a mixture of DNA, but she did not know who the other contributor was. Castro

agreed that there could be a sexual assault without DNA present.

      Officer Chavez was recalled by the defense. He talked about a conversation he

had with Spellman’s father, a law enforcement officer in Nevada, where his father brought

up the height discrepancy between the suspect described by Chapa and Spellman.

Officer Chavez went and measured the indentation by the overlook observation deck and

stated that it was close to eleven inches. He explained he knew where the attacker was

standing based on speaking to Chapa when she did a walk-through at the park ten months

after the murder. He also recalled that Chapa told him about a man and woman walking

through the park and a height difference between them. Chapa told Officer Chavez she

felt that might be the man who did this to them. He also agreed with defense counsel

that Chapa repeatedly stated the gun was silver and the man smelled like cigarette

smoke.

      Spellman’s former girlfriend, Dickey, talked about dating Spellman in 2012. She

stated that she met Spellman at the Speedy Stop convenience store where she worked.

On June 22, 2012, she said she picked Spellman up at the Voorheeses’ home, drove

around, and then came back to Portland around 11:00 PM.              They got food at


                                           29
Whataburger and then went to Violet Andrews Park. She explained that they smoked

marijuana and she then took Spellman home. She said she went to Olgin’s memorial,

and she and Spellman broke up shortly thereafter. Dickey stated that she found out

about Spellman’s Nevada criminal history when she went to the police department. She

also talked about a sexual encounter between the two, where he placed his hands around

her neck, and she felt obligated to continue out of fear. She said now she is terrified of

Spellman. She also recalled a time after they broke up when Spellman kept calling her

to meet him at Sunset Lake (near Violet Andrews Park) after dark.                  On cross-

examination, Dickey stated they had already broken up when the search warrant was

executed on her trailer and that the gun the police found belonged to her dad’s best friend,

who owned the trailer.

       Defense expert Dr. Richard Ofshe, a social psychologist, testified about

Strickland’s video statement.      He explained that he has researched and studied

interrogation techniques and said there is a line that law enforcement should try not to

cross. An investigator can lay out a version of the crime and try to get a suspect to adopt

that version. If it is not just feeding information to the person, then it can be a confession.

Officers should go through and eliminate information, such as information given to the

public and information “fed” to the suspect, and try to get down to the information

volunteered by the suspect. If it seems like the suspect is guessing or making up a story,

then that could show a person who is desperate.

       Dr. Ofshe stated that he reviewed the video statement, the letter allegedly written

by Strickland, and Strickland’s military mental health evaluation from three years prior.


                                              30
After reviewing the video, Dr. Ofshe concluded that Ranger Aguirre used what he

characterized as typical “evidence ploys,”11 such as talking about the ballistics evidence,

stating that they believed that Strickland threatened his wife to cause her to deliver the

letter, a rape kit was collected, and that they found a GPS location on the photo used in

the letter. The ranger also threatened economic harm to Strickland’s parents by stating

they would have to search and close down their businesses, and he threatened to arrest

Strickland’s wife. The officers then talk about possible scenarios, blame the victims, and

try to mitigate the act in an effort to get Strickland to confess. According to Dr. Ofshe,

Strickland appears to make up a story, then demands a “death deal.”                            Every time

Strickland states he will tell them what happened, he discounts the story afterwards. Dr.

Ofshe felt that he showed similar characteristics three years earlier when evaluated by

the military. He believed that Strickland tried to make a “death deal” twenty-four times

during the interrogation. On cross-examination, Dr. Ofshe states that he has seen good

interrogations where he has told lawyers there were no grounds to complain about, and

although he is testifying as a defense expert here, he has consulted for both prosecution

offices and defense firms many times.

        The defense’s other expert, Greg Karim, was a firearm and toolmark expert. He

explained how he analyzes ballistics. He reviewed Hitchcock’s findings regarding the

two bullet fragments, State’s exhibit 19, which Hitchcock believed were fired from the




        11
            Dr. Ofshe explained an “evidence ploy” normally is something that involves an interrogator
claiming to have a piece of evidence that links the defendant to the crime. He said that calling “something
an evidence ploy” does not mean the assertion is correct or incorrect. It is simply the “interrogator using
this element to lead the person to believe that their situation is hopeless” in order to elicit a statement or
confession out of them.
                                                     31
same gun. Karim stated that “what that means in my head is that they fired out of the

same barrel.” Karim understood Hitchcock’s findings to say that “[State’s exhibit 19] and

a [bullet] jacket were fired from the same gun.” Based on the conclusions in Hitchcock’s

reports, Karim stated that the Glock barrel submitted should be considered an

“elimination” which he explained meant there was no way it was fired from that barrel.

Karim said that Hitchcock stated that the Storm Lake barrel was “inconclusive” which

meant it was a most likely a different gun with similar class characteristics. He also

stated that he reviews other crime labs, and most lab accreditations require that anything

used to examine or document findings must be retained. On cross-examination, Karim

agreed that he did not test any of the evidence in the case, but only reviewed the reports.

He stated that if he were to testify about whether a particular casing was fired from a

certain gun, he would do his own testing. Karim also said he did not have an “objection”

to Hitchcock’s opinion.

       Strickland also called John Hornsby, the supervisor of the forensics services

division with the Corpus Christi Police Department. Hornsby testified that some of his

people had assisted in gathering evidence at the crime scene. He explained that they

have their own firearms testing lab, where they can test-fire weapons, and they have two

firearms examiners available. He agreed it was about a ten-minute drive between the

Portland Police Department and his lab, and he offers his lab to other law enforcement

agencies.   Hornsby stated that although there was no requirement that they take

photographs as they conduct their analysis, it is a requirement that they preserve any

documentation they used.      He also agreed that no one from the Portland Police


                                            32
Department ever contacted him asking to test-fire any weapons.

       Strickland’s insurance agent, Rosie Parchman, testified that she spoke to

Strickland about the murder after it occurred because she felt awful that it happened close

to their neighborhood. When he mentioned he saw a white car speeding by his parents’

house, she stated she realized it was her roommate’s vehicle and she remembered they

passed Strickland’s parents’ home around 12:00 AM that morning.

       Kiki Koumbis, a park patron, stated that she was walking her dog at Violet Andrews

Park on June 22, 2012 around 9:00 PM. She saw a tall man, whom she identified in a

photo lineup as Spellman, whom she sensed was evil. She stated she was fearful of him

because she thought he had a gun, but felt better when she saw Olgin and Chapa walking

on the sidewalk. She said Chapa stopped to pet her dog. But she explained she did

not go to the police after she heard of the murder because she was afraid to get involved.

       3.     State’s Rebuttal

       The State brought Officer Chavez to testify in rebuttal. He stated that Spellman

had returned to Nevada when they executed the search warrant on his home. Officer

Chavez believed that Spellman had left all his clothing, bedding, everything, and only

retuned to Nevada with a small carry-on bag.

       Johnny Green testified that Dickey lived with his daughter at the trailer that was

searched. The day of the search, he gave the police a silver .45 Auto-Ordnance pistol

that he found on November 10, 2012, near the Rockport, Texas bypass. He explained

that after he found the pistol, he bought a clip, grip, and bullets for the gun, but the warrant

was executed a few days later. He stated he did not know Spellman.


                                              33
       Chapa also testified in rebuttal. She stated the gloves found at Spellman’s house

were not the same as the ones she remembered from the murder because they did not

have the Under Armour logo on them. Chapa said she did not see a lady walking a dog

and she did not stop to pet a dog when she and Olgin were in the park.

       4.     Verdict

       Defense counsel again asked for an instructed verdict, stating that the State never

put Strickland in the park; the gun connected only to the casings, but not the projectiles;

and Strickland’s statement had no value. The trial court denied the request. The State

abandoned paragraph two of the indictment that alleged the robbery of Chapa. The jury

found Strickland guilty of capital murder and he was sentenced to life imprisonment in the

Texas Department of Criminal Justice–Institutional Division. See id.

       5.     Motion for New Trial and Motion for DNA Testing

       The State and defense counsel agreed to a motion to allow DNA testing of a pubic

hair found on Chapa. The hair was previously located, but advancements in DNA testing

did not become available until after Strickland’s trial had already started. Based on the

new technology, the defense requested that it to be tested. The trial court granted the

motion.

       In the motion for new trial hearing, Strickland raised issues relating to the assistant

district attorney’s license being suspended during the trial; not receiving the entire chain

of custody documents from the State; and an allegation of jury tampering.               After

testimony from defense counsel and multiple witnesses, the trial court denied the motion

for new trial. This appeal followed.


                                             34
                           II.     SUFFICIENCY OF THE EVIDENCE

       By his second and third issues, which we address first, Strickland argues the

evidence was insufficient to sustain his conviction for capital murder.

A.     Standard of Review

       Due process requires that the State prove, beyond a reasonable doubt, every

element of the crime charged. Nisbett v. State, 552 S.W.3d 244, 262 (Tex. Crim. App.

2018); see Jackson v. Virginia, 443 U.S. 307, 313 (1979). In reviewing the sufficiency of

the evidence, an appellate court must ask whether, “after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Nisbett, 552 S.W.3d at 262 (quoting

Jackson, 443 U.S. at 319). This standard gives full play to the responsibility of the

factfinder “to resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts.” Id. (quoting Jackson, 443 U.S.

at 319). An appellate court cannot act as a thirteenth juror and make its own assessment

of the evidence. Nisbett, 552 S.W.3d at 262; Cary v. State, 507 S.W.3d 761, 766 (Tex.

Crim. App. 2016). A court’s role on appeal is restricted to guarding against the rare

occurrence when the factfinder does not act rationally. Nisbett, 552 S.W.3d at 262.

       It is not necessary that the evidence directly prove the defendant’s guilt;

circumstantial evidence is as probative as direct evidence in establishing a defendant’s

guilt, and circumstantial evidence can alone be sufficient to establish guilt. Id.; Carrizales

v. State, 414 S.W.3d 737, 742 (Tex. Crim. App. 2013). Each fact need not point directly

and independently to guilt if the cumulative force of all incriminating circumstances is


                                             35
sufficient to support the conviction. Nisbett, 552 S.W.3d at 262. Because evidence

must be considered cumulatively, appellate courts are not permitted to use a “divide and

conquer” strategy for evaluating the sufficiency of the evidence. Id.; Murray v. State, 457
S.W.3d 446, 448 (Tex. Crim. App. 2015).

       The jury is the sole judge of the credibility of the witnesses and the weight to be

given to their testimony, and a reviewing court is not to substitute its judgment as to facts

for that of the jury as shown through its verdict. Montgomery v. State, 369 S.W.3d 188,

192 (Tex. Crim. App. 2012). When the reviewing court is faced with a record supporting

contradicting inferences, the court must presume that the jury resolved any such conflict

in favor of the verdict, even if it is not explicitly stated in the record. Id.

       The jury returned a verdict finding Strickland “guilty of the offense of capital murder

as charged in the indictment.” A reviewing court must measure the sufficiency of the

evidence by the elements of the offense as defined by a hypothetically correct jury charge.

Villarreal v. State, 286 S.W.3d 321, 327 (Tex. Crim. App. 2009) (citing Malik v. State, 953
S.W.2d 234, 240 (Tex. Crim. App. 1997)). Such a charge is one that accurately sets out

the law, is authorized by the indictment, does not unnecessarily increase the State's

burden of proof or unnecessarily restrict the State’s theories of liability, and adequately

describes the particular offense for which the defendant was tried.        Id.

B.     Applicable Law

       Under a hypothetically correct jury charge, a person commits capital murder when

he: (a) commits murder as defined under § 19.02(b)(1) and; (2) the person intentionally

commits the murder in the course of committing or attempting to commit kidnapping,


                                               36
burglary, robbery, aggravated sexual assault, arson, obstruction or retaliation, or

terroristic threat. See TEX. PENAL CODE ANN. § 19.03(a)(2). The State alleged that

Strickland committed capital murder by murdering Olgin while committing either the

aggravated sexual assault or kidnapping of Chapa. See id.

       Kidnapping occurs when a person knowingly or intentionally abducts a person.

Id. § 20.03(a). To “abduct” means to restrain a person with the intent to prevent his

liberation by secreting or holding him in a place where he is not likely to be found, or by

using or threatening to use deadly force. Id. § 20.01(2). To “restrain” means to restrict

the person’s movements without consent, so as to interfere substantially with the person’s

liberty, by moving the person from one place to another or by confining the person. Id.

§ 20.01(1). The State may show a lack of consent by proof of force, intimidation, or

deception. Id. § 20.01(1)(A). The Texas Court of Criminal Appeals has explained that

the offense of kidnapping “is complete when the restraint is accomplished and there is

evidence that the defendant intended to restrain the victim by either secretion or the use

or threat to use deadly force.” Swearingen v. State, 101 S.W.3d 89, 95 (Tex. Crim. App.

2003) (citing Mason v. State, 905 S.W.2d 570, 575 (Tex. Crim. App. 1995)).

C.     Discussion

       The jury heard testimony from multiple witnesses over multiple days, as laid out in

the background section of this memorandum opinion. Although Chapa, the surviving

witness, did not pick Strickland out of the photo lineup, nor did any witness place him at

the crime scene, the jury could have inferred his guilt from other circumstantial evidence.

See Nisbett, 552 S.W.3d at 262. As noted, the offense of kidnapping is complete when


                                            37
the restraint is accomplished and there is evidence that Strickland intended to restrain

Chapa by either secretion or the use or threat to use deadly force. Swearingen, 101
S.W.3d at 95. Chapa stated that she and Olgin were approached by a man in Violet

Andrews Park, who was slightly taller than she was and had dark hair. Chapa testified

that the man put a gun to the girls’ backs and made them follow him down the

embankment into a secluded area of the park. There, he had Chapa bind Olgin and then

herself with black duct tape around their faces, and Chapa stated that he then sexually

assaulted her. Chapa told the jury that following the sexual assault, she heard a gun fire

next to her ear and shortly thereafter, blacked out. Chapa’s testimony establishes the

elements required of kidnapping since the girls were forced down the embankment by

gunpoint and additional witnesses confirmed Olgin’s death by being shot.

      The State presented evidence from its ballistics expert, Hitchcock, who explained

that the test-fire casings and the casings found at the scene were fired from the same

firearm. Hitchcock explained the procedure he used to identify which firearm the casings

were shot from and how later, he tested Strickland’s Glock .45 firearm when he received

it at the DPS crime lab. Hitchcock testified that he corroborated the findings based on

the breech face marks, the firing pin impressions, and the firing pin drag marks on the

casings, and, in his expert opinion, the four cartridge cases (two test-fired casings from

Officer Chavez and two casings found at the crime scene) were fired from Strickland’s

Glock .45 firearm.

      Additionally, the State presented evidence from Calderon, who explained how he

located certain distinct phrases from the letter Chapa’s father received on Strickland’s


                                           38
laptop computer. Calderon explained that the program he utilized, which captures words

and phrases through spell check and places them on a separate document, found:

       What do you want to know?

       His name is Christobal Melchor, Sergeant Chris Melchor, Sergeant Mel.

       You can give this information to the police, but we know how that will turn
       out.

       I however do not work for free, and I will not be handling him.

       Soon he will be returning to this area to be close to his children, but your
       daughter has seen his face and he is reaching out to make this problem go
       away.

Although Calderon stated that he could not say who wrote the letter based on what he

found, it was in the jury’s discretion to believe that, based on the evidence presented,

Strickland wrote and delivered the letter to Chapa’s father.         See Montgomery, 369
S.W.3d at 192.

       Portland Police Department officers testified that evidence recovered from

Strickland’s arrest in Utah showed items consistent with items that could be used in a

kidnapping or aggravated sexual assault.

       Strickland gave a videotaped statement, played for the jury, where he told the

officers that he raped and shot the girls after they were disrespectful to his wife at Chili’s.

Strickland also asked to be given the death penalty within a five-day period multiple times

throughout his statement. It was also within the jury’s province to believe or disbelieve

Strickland’s statement following his arrest. See id.

       Additionally, the jurors heard extensive testimony about Spellman, his

whereabouts during his time in Portland, his previous criminal actions, and the possibility

                                              39
that he committed this act. The jury heard the defense’s theory of the case and convicted

Strickland. When the reviewing court is faced with a record supporting contradicting

inferences, we must presume that the jury resolved any such conflict in favor of the

verdict. See id.

        When a trial court’s charge authorizes the jury to convict on several different

theories, as it did in this case, the verdict of guilty will be upheld if the evidence is sufficient

on any one of these theories. Swearingen, 101 S.W.3d at 95. Having concluded that

the evidence is sufficient to support the jury’s finding that Strickland committed murder in

the course of a kidnapping, we need not reach Strickland’s issue concerning the

sufficiency of the evidence of sexual assault to affirm the judgment. See Guevara v.

State, 152 S.W.3d 45, 52 (Tex. Crim. App. 2004); see also Reyes v. State, 491 S.W.3d
36, 44–47 (Tex. App.—Houston [14th Dist.] 2016, no pet.). We overrule Strickland’s

second and third issues.

                                 III.    DEFECTIVE INDICTMENT

       By his ninth issue, Strickland alleges the indictment was defective by failing to

charge capital murder in paragraph one. He states that paragraphs one and three of the

indictment were submitted to the jury in the jury charge.                Strickland argues that

paragraph one of the indictment is an invalid charge, while paragraph three was a valid

charge. However, Strickland challenges that by submitting both paragraphs to the jury,

the conviction is invalid.




                                                40
A.     Applicable Law

       The presentment of a valid indictment vests the district court with jurisdiction of the

cause. Jenkins v. State, No. PD-0086-18, __S.W.3d__, 2018 WL 6332219, *2 (Tex.

Crim. App. 2018); see TEX. CONST. art. V § 12. Even if an indictment has a substantial

defect, it can still qualify as an indictment that vests a district court with jurisdiction.

Jenkins, 2018 WL 6332219 at *3. To meet the definition of indictment under Article V,

§ 12(b) of the Texas Constitution, the indictment must (1) charge a person, and it must

(2) charge the commission of an offense. Id.

       Texas Code of Criminal Procedure Article 1.14(b) mandates that defendants must

object to errors in the form or substance of an indictment “before the date on which the

trial on the merits commences.” TEX. CODE CRIM. PROC. ANN. art. 1.14(b). A defendant

must object to any error in the indictment before the day of trial and certainly before the

jury is empaneled. Id. Article 1.14(b) was amended in 1985 to require a defendant to

object to error in the indictment. See Teal v. State, 230 S.W.3d 172, 177 (Tex. Crim.

App. 2007). Thus, all substantive defects in the indictments are waivable under the

statutes and these defects do not render the indictment void. Id. Additionally, the Texas

Court of Criminal Appeals also held that the critical determination is whether the trial court

(and reviewing appellate courts) and the defendant can identify what penal-code provision

is alleged and whether that penal-code provision is one that vests jurisdiction in the trial

court. Kirkpatrick v. State, 279 S.W.3d 324, 328 (Tex. Crim. App. 2009); Teal, 230
S.W.3d at 180.




                                             41
B.    Discussion

      The indictment stated:

      Paragraph One

      COMES NOW THE GRAND JURORS for the County of San Patricio, State
      aforesaid, duly selected, organized, impaneled and sworn as such at the
      July Term, A.D. 2014, of the 36th Judicial District Court, in and for said
      County, a quorum thereof being present, upon their oaths present in and to
      said Court that DAVID MALCOLM STRICKLAND on or about the 22nd day
      of June, A.D. 2012 and anterior to the presentment of this Indictment, in the
      County and State aforesaid, did then and there intentionally cause the death
      of an individual, namely Mollie Olgin, by shooting Mollie Olgin in the head
      with a firearm, and the defendant was then and there in the course of
      committing or attempting to commit the offense of sexual assault of Mary
      Kristene Chapa.

      Paragraph Three

      AND THE GRAND JURORS AFORESAID, upon their oaths aforesaid, do
      further presented [sic] in and to said Court that DAVID MALCOM
      STRICKLAND on or about the 22nd day of June, A.D. 2012 and anterior to
      the presentment of this Indictment, in the County and State aforesaid did
      then and there intentionally cause the death of an individual, namely Mollie
      Olgin, by shooting Mollie Olgin in the head with a firearm, and the defendant
      was then and there in the course of committing or attempting to commit the
      offense of kidnapping of Mary Kristene Chapa.

      In a capital murder case, the State must prove both that the defendant intentionally

caused the death of an individual and that he “committed this intentional murder while in

the course of committing or attempting to commit” the aggravating felony. Patrick v.

State, 906 S.W.2d 481, 492 (Tex. Crim. App. 1995); see also Riley v. State, 447 S.W.3d
918, 922 (Tex. App.—Texarkana 2014, pet. ref’d.). The indictment was sufficient to allow

the trial court and Strickland to know which penal code provision was being charged.

Kirkpatrick, 279 S.W.3d at 328.



                                           42
        In any event, based on the holdings in Teal and Kirkpatrick, since Strickland did

not object prior to the day of trial or before the jury was empaneled, he waived any

compliant regarding any deficiencies in the indictment. See Teal, 230 S.W.3d at 177;

see also Kirkpatrick, 279 S.W.3d at 328. We overrule Strickland’s ninth issue.

                     IV.     ASSISTANT DISTRICT ATTORNEY’S BAR LICENSE

        By his first issue, Strickland argues that the assistant district attorney’s bar license

was suspended during the pendency of his trial, and therefore, his conviction should be

null and void.

A.      Applicable Law and Discussion

        The State agrees with Strickland that the assistant district attorney’s bar license

was suspended during the trial due to non-payment of bar dues. However, at the motion

for new trial hearing, the State explained that the assistant district attorney had corrected

the issue and was current with his bar dues at that time, so his bar license had been

reinstated.12

        The State Bar of Texas rules state that if a member has not paid the fees and

assessments before sixty days after the mailing of the notice of default, “the defaulting

member shall automatically be suspended from the practice of law. Any practice during

such suspension shall constitute professional misconduct and subject the member to

discipline.” TEX. STATE BAR. R. art. III, § 5, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit.

G, app. A, art. III, § 6 (2019).


        12
            The assistant district attorney’s license was suspended on September 1, 2016, for non-payment
of bar dues. The jury was selected on September 15, 2016, and the trial was held from September 19
through September 28, 2016. During the motion for new trial hearing, it was agreed by both parties that
the assistant district attorney’s bar license had been reinstated prior to October 27, 2016.
                                                   43
       When a member, who has been suspended for nonpayment of fees or
       assessments, removes such default by payment of fees or assessments
       then owing . . . the suspension shall automatically be lifted and the member
       restored to former status. Return to former status shall be retroactive to
       inception of suspension, but shall not affect any proceeding for discipline of
       the member for professional misconduct.

TEX. STATE BAR. R. art. III, § 7, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. G, app. A,

art. III, § 10 (2019).

       Although Strickland is correct that “an assistant prosecuting attorney must be

licensed to practice in this state and shall take the constitutional oath of office,” he points

us to no case law, and we find none, that states that assistant district attorneys are held

to different standards than other practicing attorneys in Texas. See TEX. GOV’T CODE

ANN. § 41.103. Once the assistant district attorney’s bar dues were paid and his bar

license was reinstated, he was returned to his former status and the return was retroactive

to the day of suspension prior to the start of Strickland’s trial. See TEX. STATE BAR. R.

art. III, § 7. We overrule Strickland’s first issue.

                                V.      BALLISTICS EVIDENCE

       By his fourth, fifth, and sixth issues, Strickland alleges that the State destroyed

ballistics evidence in violation of Brady v. Maryland, 373 U.S. 83, 87 (1963), and his rights

to due process, effective counsel, and confrontation. By his seventh issue, Strickland

claims that the State failed to correct false testimony from its ballistics evidence expert.

A.     Applicable Law and Discussion

       Strickland alleges that the State’s ballistics expert destroyed evidence because he

testified that he did not preserve photographs of his microscopic examination of the

firearms evidence. Defense counsel complained that he could not cross-examine or

                                              44
confront the witness without the photos and that the defense expert could not review the

State’s examination of the ballistics evidence. Strickland also alleges that the State was

required to correct any false testimony of its ballistics expert. He claims that the State’s

expert testified on voir dire, outside the presence of the jury, that he would not use a level

of certainty that casings or bullets came from a certain gun, but would state in “his expert

opinion” if he believed they did or did not.

       1.     Violation of Rights

       The United States Supreme Court in Brady v. Maryland held that “the suppression

by the prosecution of evidence favorable to the accused upon request violates due

process where the evidence is material either to guilt or to punishment, irrespective of the

good faith or bad faith of the prosecution.” 373 U.S. 83, 87 (1963). The Texas Court of

Criminal Appeals has held that to find reversible error under Brady and United States v.

Bagley, a defendant must show that:

       (1)    the State failed to disclose evidence, regardless of the prosecution’s
              good or bad faith;

       (2)    the withheld evidence is favorable to him;

       (3)    the evidence is material, that is, there is a reasonable probability that
              had the evidence been disclosed, the outcome of the trial would have
              been different.

Pena v. State, 353 S.W.3d 797, 809 (Tex. Crim. App. 2011) (citing Brady, 373 U.S. at 87;

United States v. Bagley, 473 U.S. 667 (1985)).         The court of criminal appeals also

requires that the evidence central to the Brady claim be admissible in court. Pena, 353
S.W.3d at 809; Ex parte Kimes, 872 S.W.2d 700, 703 (Tex. Crim. App. 1993).



                                               45
       The State’s expert, Hitchcock, testified that he takes digital photos on a microscope

of the comparisons he made as documentation for the reviewer in his lab who evaluates

his work. Hitchcock stated that the photos are not evidentiary, so they are not retained

and that he does not retain them because they would be misleading to a jury. He also

explained that he does not delete them to prevent a defense expert from reviewing his

work; the defense expert has the physical evidence to review independently and for their

own conclusions regarding the ballistics evidence. Strickland’s ballistics expert testified

that he did not conduct any independent tests; he reviewed the State’s expert’s reports

and did not have any objection to them.

       The State’s “failure to preserve potentially useful evidence” does not violate due

process unless the defendant shows that the loss of evidence resulted from “bad faith on

the part of the police.” Neal v. State, 256 S.W.3d 265, 280 (Tex. Crim. App. 2008)

(quoting Arizona v. Youngblood, 488 U.S. 51, 58 (1988)). Potentially useful evidence is

described as evidentiary material that, when subjected to tests, “might have exonerated

the defendant.” Youngblood, 488 U.S. at 57–58. As the State points out in its brief, the

evidence Strickland complains the State destroyed was photographs of evidence. The

actual evidence was preserved and was available for testing and evaluation. Therefore,

no due process violation occurred.

       In order to establish a Brady violation, Strickland must demonstrate the evidence

withheld was “favorable.”    Favorable evidence is that which, if disclosed and used

effectively, “may make the difference between conviction and acquittal.” Ex parte Miles,

359 S.W.3d 647, 665 (Tex. Crim. App. 2012) (quoting Bagley, 473 U.S. at 676)


                                            46
(“Exculpatory evidence is that which may justify, excuse, or clear the defendant from fault,

and impeachment evidence is that which disputes, disparages, denies, or contradicts

other evidence.”); see Harm v. State, 183 S.W.3d 403, 408 (Tex. Crim. App. 2006).

Strickland complains of missing photographs of the ballistics evidence. However, he has

not shown that the photographs are favorable to him. See Ex parte Miles, 359 S.W.3d at

665. As discussed above, the actual ballistics evidence was preserved and available to

Strickland and his expert to examine and conduct their own testing and evaluation. Any

information acquired from the State’s ballistic expert’s photographs could have also been

obtained by examining the actual pieces of evidence.

       Strickland, additionally, was allowed to cross-examine Hitchcock and question him

about his photographs and why he did not preserve them. His right to confrontation was

not violated. See Crawford v. Washington, 541 U.S. 36 (2004) (stating the standard of

confrontation violations).    Defense counsel was able to cross-examine the State’s

ballistics expert and argue their theory of the case that the gun used was not Strickland’s.

Strickland cannot prove he was harmed by the destruction of Hitchcock’s photographs.

We overrule Strickland’s fourth, fifth, and sixth issues.

       2.        False Testimony

       During voir dire, outside the presence of the jury, defense counsel asked Hitchcock

the following:

       Defense:       When you give your opinion in the case, what type—are you
                      going to give some type of certainty in your opinion?

       Hitchcock:     I will say that it is my—what I call certainty. No, sir. I say it
                      is my expert opinion that [sic]. And that’s how I preface it. I
                      do not put any level of certainty in it.

                                             47
       Defense:      You are not going to use terms such as unique?

       Hitchcock:    I will say, it is my expert opinion this bullet was fired from that
                     firearm. Or this cartridge case was fired from that firearm.
                     Or, I could neither identify or eliminate. I will testify that it is
                     in my expert opinion.

       Defense:      So no expression of certainty?

       Hitchcock:    No, sir, there is not. I have never used that even before [sic]
                     report said it was bad. I realized that already myself.

       Defense:      So you know where I am going?

       Hitchcock:    Oh yes, sir. I have never used the term reasonable degree
                     of scientific certainty, because I never understood what that
                     term meant. If I couldn’t understand it, I could not stand on
                     the witness stand and say something that I did not know what
                     it means.

During testimony in front of the jury, Hitchcock stated:

       It is my expert opinion that those four cartridge cases were fired in that
       firearm; the Glock pistol.

       ....

       Yes, sir, it is my expert opinion based upon my training and experience, that
       these four cartridges were fired in this gun.

       In order to determine whether a particular piece of evidence has been

demonstrated to be false, the court of criminal appeals has explained that the relevant

question is whether the testimony, taken as a whole, gives the jury a false impression.

Ex parte De La Cruz, 466 S.W.3d 855, 864 (Tex. Crim. App. 2015). The court has

consistently held that the testimony “need not be perjured to constitute a due process

violation; rather it is sufficient that the testimony was false.” Id. (quoting Ex parte Chavez,

371 S.W.3d 200, 208 (Tex. Crim. App. 2012)). That is because a false-evidence due-

                                              48
process claim is “not aimed at preventing the crime of perjury—which is punishable in its

own right—but [is] designed to ensure that the defendant is convicted and sentenced on

truthful testimony.” Id. at 866 (quoting Ex parte Weinstein, 421 S.W.3d 656, 666 (Tex.

Crim. App. 2014)).

       Although Strickland contends that the State had an obligation to correct what he

deems to be Hitchcock’s “false testimony,” we disagree. During a voir dire examination,

conducted during trial but outside of the presence of the jury, Hitchcock told defense

counsel he would not testify to a “certainty” that a certain firearm was used. He explained

that he would use phrases such as “his expert opinion,” which is exactly the way he

testified. Hitchcock explained that based on his “experience and training,” his expert

opinion was that Strickland’s Glock .45 fired the four casings submitted. The testimony

was not false and not in opposition to the testimony Hitchcock presented during voir dire.

We overrule Strickland’s seventh issue.

                                VI.    DEFENSIVE THEORY

       By issues ten, eleven, and twelve, Strickland alleges he was denied his right to

present a complete defense and the trial court abused its discretion when it suppressed

Chapa’s video walk-through of the crime scene and Spellman’s interview on hearsay

grounds.    By issues thirteen and fourteen, he argues the trial court denied his

compulsory process by issuing a faulty long-arm subpoena.

A.     Standard of Review

       We review a trial court’s decision to admit or exclude evidence for an abuse of

discretion. Coleman v. State, 428 S.W.3d 151, 157 (Tex. App.—Houston [1st Dist.]


                                            49
2014, pet. ref’d). We will not reverse the trial court’s ruling unless it falls outside of the

zone of reasonable disagreement. Alcala v. State, 476 S.W.3d. 1, 22 (Tex. App.—

Corpus Christi–Edinburg 2013, pet. ref’d.); Torres v. State, 71 S.W.3d 758, 760 (Tex.

Crim. App. 2002). In applying the abuse of discretion standard, we may not reverse a

trial court’s admissibility decision solely because we disagree with it. Coleman, 428
S.W.3d at 157. We will not disturb a trial court’s evidentiary ruling if it is correct on any

theory of law applicable to that ruling. Id.

B.     Chapa’s Walk-Through

       Strickland attempted to introduce a video of Chapa’s walk-through of the crime

scene into evidence through Officer Chavez. The State objected on hearsay grounds,

stating that Chapa would testify later at trial, and the trial court sustained the objection.

See TEX. R. EVID. 801. Generally, the hearsay rule excludes any out-of-court statements

offered by a party at trial to prove the truth of the matter asserted in the statement. See

id. R. 803. The video, taken ten months after the incident, depicted Chapa explaining

what happened on June 22, 2012. However, when Chapa later testified, Strickland did

not attempt to introduce the video through her. With Chapa testifying, the video could

have fallen under one of the hearsay exceptions found in Rule 803 of the Texas Rules of

Evidence. See id. Strickland chose not to introduce the video through Chapa at a later

time. The trial court did not abuse its discretion by sustaining the initial hearsay objection

to Officer Chavez, who was not the main declarant in the statements made in the video.

See id.




                                               50
C.     Spellman’s Interview

       Texas Rule of Evidence 803(24) refers to an exception for statements made

against interest. See id. R. 803(24). The hearsay exception for statements against

penal interests stems from the common sense notion that people ordinarily do not say

things that are damaging to themselves unless they believe they are true. Walter v.

State, 267 S.W.3d 883, 890 (Tex. Crim. App. 2008).

       The rule sets out a two-step foundation requirement for admissibility. Id. First,

the trial court must determine whether the statement, considering all circumstances,

subjects the declarant to criminal liability and whether the declarant realized this when he

made that statement. Id. at 890–91. Second, the court must determine whether there

are sufficient corroborating circumstances that clearly indicate the trustworthiness of the

statement.   Id. at 891.    Statements against penal interest fall into three general

categories: (1) those that inculpate only the declarant; (2) those that inculpate equally

both the declarant and a third-party, such as a co-defendant; and (3) those that inculpate

both the declarant and third party, but shift blame by minimizing the speaker’s culpability.

Id.

       Spellman’s recorded statement was from an interview with law enforcement

officers while he was in custody in Nevada for an unrelated offense. Spellman was

aware that statements he made could subject him to criminal liability in Texas, especially

since the officers told him they had considerable evidence tying him to the murder and he

would be facing a possible death penalty in Texas. Although Spellman admits in the

interview to being at Violet Andrews Park the night of the murder, he does not specifically


                                            51
admit to any wrongdoing which would subject him to criminal liability. He stated he was

in the park with Dickey, but then she dropped him off at his house around 11:30 PM to

12:00 AM, and he went to sleep. He claimed multiple times that he does not remember

anything else that happened that night.

      Strickland alleges that statements such as below should have caused the interview

to be admitted:

      Officer:      You cooperate, you get a good deal.

      Spellman:     What’s a good deal for this? Twenty years in prison? That’s
                    what I’m saying . . . . Even if I did say, ok yes I did this, this
                    is what happened, blah blah, even if I did say that, and I did
                    cooperate, I would still be doing twenty years in prison.

      ...

      Officer:      How did you refer to yourselves during your crime here in
                    Nevada?

      Spellman:     With numbers.

      Officer:      And how do you think these girls were identified?

      Spellman:     With numbers, I was told that.

      ...

      ADA:          Ok, what do you need bud?

      Spellman:     I just wanted to know how much time I would be looking at, if
                    I did. . . .

      ADA:          Lemme put it this way, there are two types of murders in
                    Texas, this case would be considered a capital murder,
                    alright? What are the two types of punishments on capital
                    murder? You can get the death penalty on a capital murder.
                    I’ve talked to my boss, I’ve talked to their boss, if you want to
                    tell these guys exactly what happened, I’m prepared to take
                    the death penalty off the table.

                                            52
       ...

       Spellman:      And then it’s still life in prison?

       ...

       Spellman:      I’m going to die in prison regardless.

       ...

       Officer:       The polygrapher asked you, ‘Is there any other time you’ve
                      ever shot anybody?’

       Spellman:      No, so I guess that was like a double-edged question.

       Officer:       Have you ever done anything like this to any other women?

       Spellman:      No, that’s still a double-edged question.

       However, Spellman never makes statements that directly implicate him in the

offense. In order to attempt to show Spellman committed the crime, Strickland still must

show that his proffered evidence regarding the Spellman as the alleged perpetrator is

sufficient, on its own or in combination with other evidence in the record, to “show a nexus

between the crime charged and the alleged alternative perpetrator.” Wiley v. State, 74
S.W.3d 399, 406 (Tex. Crim. App. 2002). The statements made in the interview are not

sufficient to show the nexus required, and Strickland was allowed to introduce other

evidence to support his theory that Spellman was the alleged perpetrator. Id.

       Spellman’s statements during this interview did not subject him to criminal liability

and were not statements against interest. The trial court did not abuse its discretion by

not allowing the introduction of the interview. We overrule Strickland’s tenth, eleventh,

and twelfth issues.



                                                53
D.        Unavailable Witness, Compulsory Process, and Long-Arm Subpoena

          Strickland argues in his thirteenth and fourteenth issues that Spellman was an

unavailable declarant and his interview should have been admitted into evidence due to

a faulty out-of-state subpoena. The Sixth Amendment right to compulsory process “is in

plain terms the right to present a defense, the right to present the defendant’s version of

the facts as well as the prosecution’s to the jury so it may decide where the truth lies.”

Washington v. Texas, 388 U.S. 14, 19 (1967); Coleman v. State, 966 S.W.2d 525, 527

(Tex. Crim. App. 1998). The defendant must make a plausible showing to the trial court,

by sworn evidence or agreed facts, that the witness’s testimony would be both material

and favorable to the defense. Coleman, 966 S.W.2d at 528. A defendant who has not

had an opportunity to interview a witness may make the necessary showing by

establishing the matters to which the witness might testify and the relevance and

importance of those matters to the success of the defense. Id.

          Texas Rule of Evidence 804(a)(5) states that “a declarant is considered to be

unavailable if the declarant is absent from the trial or hearing and the statement’s

proponent has not been able, by process or other reasonable means, to procure the

declarant’s attendance or testimony.” TEX. R. EVID. 804(a)(5). In order to establish that

a witness is “unavailable” under Rule 804(a)(5), the proponent of the testimony must

demonstrate that a good-faith effort was made prior to trial to locate and present the

witness. Reed v. State, 312 S.W.3d 682, 685 (Tex. App.—Houston [1st Dist.] 2009, pet.

ref’d).




                                            54
       Defense counsel had previously issued an out-of-state subpoena to secure

Spellman’s presence at trial, but that trial date was reset. According to defense counsel,

the second time he requested an out-of-state subpoena to issue, he followed the out-of-

state subpoena procedure and a Nevada public defender had agreed to help get the

subpoena signed by the Nevada trial court. See TEX. CODE CRIM. PROC. ANN. art. 24.28.

However, there was a typographical error in the issuing judge’s name on the subpoena,

which the Texas trial judge corrected when he signed it. That correction, supposedly,

caused the Nevada judge to reject the subpoena and refuse to sign it. Defense counsel

stated that the public defender declined to assist following the refusal, and it was “too

close” to the trial date to have a corrected subpoena re-issued. The trial court explained

that he had corrected his name and it was frustrating that the Nevada trial court had

refused to sign, but it questioned why the error was not corrected and “found it hard to

believe that everything that could have been done to serve Mr. Spellman was done to

serve Mr. Spellman appropriately.” The trial court also found that there were “too many

unanswered questions” about the interview with Spellman and was concerned about its

reliability, so it sustained the State’s objection.13

       Although Strickland did present the interview to the trial court, he did not establish

what Spellman “might” testify to and the relevance and importance to the defense. See

Coleman, 966 S.W.2d at 528. The trial court allowed significant testimony through other

witnesses about interactions with Spellman, his statements to them, and observations of



       13
            Spellman was given a polygraph examination at some point prior to the interview in Nevada.
Spellman supposedly made “incriminating statements” to the polygrapher, which were discussed in the
interview recording Strickland sought to admit.
                                                 55
him while in Portland. It was also within the trial court’s discretion to find there was no

“good faith” attempt to serve Spellman with the out-of-state subpoena. See Reed, 312
S.W.3d at 685. Defense counsel stating it was “too close” to trial was not sufficient to

show Spellman’s unavailability.        See id.    We overrule Strickland’s thirteenth and

fourteenth issues.

                                VII.     SEARCH WARRANTS

       By his fifteenth, sixteenth, and seventeenth issues, Strickland alleges that the

search warrant executed for his computer in Helotes lacked probable cause, was

executed unreasonably, and was a general warrant due to imprecision.

A.     Standard of Review

       The Fourth Amendment to the Constitution mandates that “no Warrants shall

issue, but upon probable cause, supported by Oath or affirmation, and particularly

describing the place to be searched, and the persons or things to be seized.” U.S.

CONST. amend. IV; Bonds v. State, 403 S.W.3d 867, 872–73 (Tex. Crim. App. 2013).

Probable cause exists when, under the totality of the circumstances, there is a fair

probability or substantial chance that contraband or evidence of a crime will be found at

the specified location. Id. at 873; see State v. McLain, 337 S.W.3d 268, 272 (Tex. Crim.

App. 2011). The standard is flexible and nondemanding. Bonds, 403 S.W.3d at 873.

       While an appellate court typically reviews a trial judge’s motion-to-suppress ruling

under a bifurcated standard, a trial court’s determination whether probable cause exists

to support a search warrant’s issuance is constrained solely to the affidavit’s four corners.

Id.; McLain, 337 S.W.3d at 271. When we review a magistrate’s decision to issue a


                                             56
warrant, we apply a highly deferential standard of review because of the constitutional

preference for searches conducted pursuant to a warrant over warrantless searches.

Bonds, 403 S.W.3d at 873.        Provided the magistrate had a substantial basis for

concluding that probable cause existed, we will uphold the magistrate’s probable-cause

determination.   Id.   The magistrate may interpret the affidavit in a non-technical,

common-sense manner and may draw reasonable inferences solely from the facts and

circumstances contained within the affidavit’s four corners. Id.; see Rodriguez v. State,

232 S.W.3d 55, 61 (Tex. Crim. App. 2007). Appellate courts should not invalidate a

warrant by interpreting the affidavit in a hypertechnical, rather than a common-sense,

manner. Bonds, 403 S.W.3d at 873. When in doubt, the appellate court should defer

to all reasonable inferences that the magistrate could have made. Id.

B.    Applicable Law and Discussion

      1.     Probable Cause

      “The cornerstone of the Fourth Amendment and its Texas equivalent is that a

magistrate shall not issue a search warrant without first finding ‘probable cause’ that a

particular item will be found in a particular location.” Rodriguez, 232 S.W.3d at 60.

When deciding whether probable cause exists, a “magistrate is not bound by such finely

tuned standards as proof beyond a reasonable doubt or by a preponderance of the

evidence; rather his sole concern should be probability.” Id. The probability sufficient

to establish probable cause cannot be based on mere conclusory statements of an

affiant’s belief. Id. at 61. Under the Fourth Amendment, probable cause exists when,

under the totality of the circumstances, there is a fair probability or substantial chance


                                           57
that contraband or evidence of a crime will be found at a specified location. Bonds, 403
S.W.3d at 873. The facts stated in a search-warrant affidavit must be related so closely

to the time of the warrant’s issuance that a finding of probable cause is justified. McLain,
337 S.W.3d at 272.

       Property subject to seizure under article 18.02(a)(10) is often referred to as “mere

evidence.” See TEX. CODE. CRIM. PROC. ANN. art. 18.02(a)(10); Foreman v. State, 561
S.W.3d 218, 234 (Tex. App.—Houston [14th Dist.] 2018, pet. granted). Mere evidence

is evidence connected with a crime, but does not consist of fruits, instrumentalities, or

contraband. Foreman, 561 S.W.3d at 234.

       A warrant issued under article 18.02(a)(10) is known as an “evidentiary search

warrant” or a “mere evidentiary search warrant.” Id. Generally,

       to obtain a search warrant for “mere evidence” under article 18.02(a)(10),
       there must be a sworn affidavit setting forth sufficient facts to establish
       probable cause that (1) a specific offense has been committed, (2) the
       specifically described property or items that are to be search for or seized
       constitute evidence of that offense or evidence that a particular person
       committed that offense, and (3) the property or items constituting evidence
       to be searched for or seized are located at or on the particular person, place,
       or thing to be searched.

Id. (quoting TEX. CODE CRIM. PROC. ANN. art. 18.01(c)). However, “if a warrant authorizes

a search for both ‘mere evidence’ and items listed under another ground for search and

seizure, the warrant is not a mere-evidentiary search warrant,” and the “additional findings

under (a)(10) are not required.” Jennings v. State, 531 S.W.3d 889, 893 (Tex. App.—

Houston [14th Dist.] 2017, pet. ref’d).

       However, when “too many inferences must be drawn, the result is a tenuous rather

than substantial basis for the issuance of the warrant.” Davis v. State, 202 S.W.3d 149,

                                             58
157 (Tex. Crim. App. 2006).

       Generally, to support a search warrant for a computer, our sister court has held

that there must be some evidence that a computer was directly involved in the crime.

Foreman, 561 S.W.3d at 237. “When there is no evidence that a computer was directly

involved in the crime, more is generally needed to justify a computer search.” Id. When

reviewing the affidavit, we cannot focus on what facts “could or should have been included

in the affidavit,” but rather must be “on the combined logical force of the facts that actually

are in the affidavit.” Duarte, 389 S.W.3d at 354. The allegations in the affidavit are

sufficient if they would “justify a conclusion that the object of the search is probably on the

premises.”   Ramos v. State, 934 S.W.3d 358, 363 (Tex. Crim. App. 1996) (quoting

Cassias v. State, 719 S.W.2d 585, 587 (Tex. Crim. App. 1986)).

       Here, there was enough information contained in the affidavit to support the

magistrate’s finding of probable cause. The affiant, Investigator Vueleman, stated that a

letter was received that provided details of the shooting that were “unreleased to the

public and would only be known by investigators assigned to the investigation, the victims,

or the shooter himself.”     Investigator Vueleman also indicated in the affidavit that

witnesses had told the officers that Strickland had referred to himself as a “hit man” and

claimed to have killed people in the past. He specified that:

       Based on your affiant[‘]s experience it is common for persons engaged in
       criminal activity to have evidence of their whereabouts at the time of the
       offense and/or having researched how to facilitate criminal activity, stored
       on personal electronic communication devices. According to your affiant’s
       training and experience, it is also common for those engaging in criminal
       offenses to keep diaries and notes about criminal offenses in the written
       format.


                                              59
The affidavit requested the following items to be seized:

      3.      It is the belief of the affiant that said suspected party has possession
      of and is concealing at said suspected place the following property: (A)
      ELECTRONIC MEDIA, to wit: Personal computers and electronic storage
      devices capable of receiving or storing electrical data, including any external
      storage devices such as, but not limited to floppy discs and diskettes
      (including Zip discs and cartridges), digital video discs (DVD’s), compact
      discs (CD’s), flash drives (“thumb drives”), external hard drives, tape drives,
      digital video recorders (including TiVo), internet applicances, video game
      consoles (including Nintendo Wii), MP3 players (including Apple iPOD),
      digital cameras and digital camera memory media, magnetic tapes and
      disks, cellular telephones, personal digital assistants (PDA’s), tape
      recordings, and audio tapes; the hardware necessary to retrieve such data,
      including, but not limited to, central processing units (CPU’s), connecting
      devices, viewing screens, disc and cartridge drives, tape drives, printers,
      and monitors; the manuals, with all software, handwritten notes, or printed
      materials describing the operation of said computers, hardware and
      software; and, any and all passwords found at the location that may allow
      access to any of the aforementioned devices and equipment. (B)
      FIREARMS, to wit: gun safes, gun security devices, .45 caliber bullets, shell
      casings, primers, gunpowder, and any devices capable of manufacturing
      ammunition; pistols and pistol parts including, but not limited to,
      suppressors, barrels, sides, grips, and any aftermarket parts designed to be
      used in upgrading, changing, or deviating a firearm from the manufacturer’s
      stock condition.          (C) CLOTHING, to wit: shirts, pants, masks,
      handkerchiefs, hats, and any other item of clothing that the supsected party
      might have worn during the commission of the offense. (D) PERSONAL
      ITEMS, to wit: condoms, prophylactics, personal lubricant. (E) WRITINGS,
      to wit: pictures, photographs, writings, diaries, notes, and any other items
      produced by the suspected party describing any detail of the investigation.
      (F) Any and all items belonging to Kristene Chapa or Mollie Olgin.

      The affidavit set out sufficient probable cause to seize the computers and

electronic media devices at the Strickland home. The letter sent to Chapa’s father was

a key piece of evidence in reopening a cold case; the details contained in the letter were

not publicly disseminated and most likely, would only be known by involved parties.

Therefore, the information contained in the affidavit showed there was “some evidence”

that the computer contained evidence of the crime committed.            See Foreman, 516
60
S.W.3d at 237.     The affidavit within its four corners was sufficient to justify the

magistrate’s issuance of the search warrant.

       2.     Length of Time

       Strickland also alleges that the search warrant affidavit described an event remote

in time to the actual search.    Although the murder occurred in 2012, the letter that

prompted the search of Strickland’s home was received in 2014. Portland police drafted

the affidavit for the search warrant shortly after the letter was received and their

investigation began pointing to Strickland as a suspect.

       There must be sufficient facts within the affidavit to support a probable-cause

finding that the evidence is still available and in the same location. Crider v. State, 352
S.W.3d 704, 707 (Tex. Crim. App. 2011). The “proper method to determine whether the

facts supporting a search warrant have become stale is to examine, in light of the type of

criminal activity involved, the time elapsing between the occurrence of the events set out

in the affidavit and the time the search warrant was issued.” Id. (quoting McKissick v.

State, 209 S.W.3d 205, 214 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d)).

       Although the main event set out in the affidavit did occur two years prior, a new

event had occurred in the “cold case” that the Portland police were investigating, and that

event, the receipt of the letter, changed the direction of the case and who the police

considered a suspect. Therefore, the length of time between the letter being taken to

the police and the search warrant being issued was not so long that the facts supporting

the search warrant had become stale. See id.




                                            61
         3.     General Warrant

         Strickland also claims the warrant’s lack of specificity made it into a general

warrant and violated his constitutional rights. However, as shown above, the affidavit

requested certain types of evidence that the probable cause statement showed to be

relevant to the investigation of the murder. The warrant was specific as to what law

enforcement intended to investigate in their search. We overrule Strickland’s fifteenth,

sixteenth, and seventeenth issues.

                                       VIII.   JURY NOTE

         By his eighteenth issue, Strickland alleges that the trial court read back testimony

that misled the jury about the bullet casings.

A.       Standard of Review and Applicable Law

         Article 36.28 provides that, if the jurors disagree as to the testimony of any witness,

they may have read to them that part of the witness’s testimony that is in dispute.

Thomas v. State, 505 S.W.3d 916, 923 (Tex. Crim. App. 2016) (referencing TEX. CODE

CRIM. PROC. ANN. art. 36.28). The court of criminal appeals has held that the purpose of

article 36.28 is “to balance our concern that the trial court not comment on the evidence

with the need to provide the jury with the means to resolve any factual disputes it may

have.”    Id. (quoting Howell v. State, 175 S.W.3d 786, 790 (Tex. Crim. App. 2005)).

When the jury asks the trial court to read back certain disputed testimony, the trial court

judge must first determine if the jury’s inquiry is proper under article 36.28. Id. If it is

proper, the trial court must then interpret the communication and decide what sections of

the testimony will best answer the inquiry. Id. The trial court has the discretion to decide


                                               62
“what sections of the testimony will best answer the query, and limit the testimony

accordingly.” Id. However, if a trial court reads too much or too little testimony to the

jury, such a response may serve to bolster the State’s case unnecessarily. Id. An

appellate court should not disturb a trial court’s decision under article 36.28 unless a clear

abuse of discretion and harm are shown. Id.

B.     Discussion

       Strickland complains about two of the jury notes:

       Jury note number two stated

       We would like the specifics of what Mr. Hitchcock testified about the casings
       from the crime scene matching the glock [sic].

       Jury note number three stated

       There is a dispute as to whether or not Mr. Hitchcock testified that the
       casings recovered from the scene came from the glock [sic] (st. 26).
       Specifically, with what certainty did he know the casings could be matched
       to that firearm? We believe this to have been at the end of his testimony.

Defense counsel objected to answering the jury’s question other than stating that “no

testimony answers” the question regarding the “level of certainty” Hitchcock testified to

having, because he stated he did not testify as to a certainty percentage. The trial court

overruled Strickland’s objection.

       Defense counsel objected further as the discussion between the State, defense,

and the trial court continued. Counsel stated that any answer not put into context by the

voir dire testimony outside the jury’s presence was misleading. The trial court did not

allow testimony from the voir dire of Hitchcock to be read back to the jury because the

jury never heard the voir dire testimony during questioning. The trial court allowed the


                                             63
State and Strickland to propose portions of Hitchcock’s testimony to be read back to the

jury, as well as some of the lead up questions for context. The following response was

sent to the jury:

       TESTIMONY READ BACK TO JURY:

       BY [THE STATE]:

       Q:     State’s Exhibit 24, which has two spent casings; Defendant’s Exhibit
              1, which is one spent casing; and State’s 17, which is one spent
              casing, were fired from the pistol contained in State’s Exhibit 26?

       A:     Yes, sir. It is my expert opinion based upon my training and my
              experience, that these four cartridge cases were fired in this gun.

       ****

       BY [DEFENSE]:

       Q:     On December 4, 2014, did you actually receive State’s Exhibit 26,
              this Glock? Did you do some testing with this, sir?

       A:     Yeah.

       ****

       Q:     Okay. Now, you made some alterations to this Glock, correct?

       A:     No, sir.

       Q:     You did not?

       A:     I installed a part that was submitted. I did not alter that firearm in
              any way.

       Q:     Okay. Was there a firing pin already in it?

       A:     Yes, sir.

       Q:     So you removed the firing pin that is in it?

       A:     Yes, sir.

                                             64
Q:     And you took another firing pin that was provided to you by Portland
       Police Department?

A:     Yes, sir.

Q:     And you put that firing pin in this Glock, correct?

A:     Yes, sir.

Q:     Okay. And so, then you fired it in a controlled environment?

A:     Yes, sir, I did.

****

Q:     Did you look at the ballistics?

A:     I compared the bullets to one another and I compared the cartridge
       cases to one another in my test fires.

****

Q:     And you compared the casings for those and made sure they all
       matched, correct?

A:     Yes, sir.

Q:     Then you looked at the firing pin impression. Let’s be clear.
       Portland Police Department submitted three of—how many casings
       did they submit to you that time?

****

Q:     It looks like all four were submitted.

A:     Yes, sir.

****

Q:     So you took—you fired casings from the controlled environment, and
       looked at the four that had been brought into you previously, correct?

A:     Yes, sir.

                                         65
****

Q:     It says you were observing the features and the FPIs.

A:     Firing pin impression.

Q:     That’s one of the major things of identification of casings, correct?

A:     Yes, sir.

****

Q:     And repetitive and consistent patterns of matching features and FPIs
       sufficient to establish identification were not observed?

A:     That’s correct.

Q:     Okay. So—

A:     With that aftermarket firing pin.

Q:     That was the one you put in there, sir.

A:     That was the one submitted for me to put in there. That was the
       purpose of the submission.

Q:     All right. So would it be fair to say, no ID?

A:     No, sir.

Q:     What would it be fair to say?

A:     It was inconclusive. Neither identified nor eliminated. It was in
       inconclusive result, sir.

Q:     You said, “Repetitive and consistent patterns of matching features
       and firing pin impression sufficient to establish identification—

A:     –were not observed.

Q:     –were not observed.”      So that means you didn’t see matching
       patterns.


                                       66
A:     Yes, sir.

Q:     All right. So, can I put no matching patterns?

A:     Yes, sir.

****

A:     That’s with the aftermarket firing pin.

Q:     Yes, sir. I understand. It is a firing pin you were given by Portland
       Police Department that you installed in there?

A:     Yes, sir.

Q:     No matching, what is the word, pattern?

A:     No matching pattern.

Q:     In the FPI?

A:     Yes, that’s absolutely correct.

Q:     And we use FPI for?

A:     Firing pin impression.

Q:     And you call that inconclusive if the patterns don’t match. That’s
       what you said, right? It is inconclusive testing?

A:     Yes, it is the same shape—everything in the class characteristics
       match. It is the same shape. But the individual characteristics are
       not there, therefore, you have an inconclusive. You can’t identify it.
       You can’t eliminate it. You have inconclusive results.

Q:     That means you can’t put it to this gun, right?

A:     No. You can’t put it to that firing pin.

Q:     All right. So, then—

A:     I identified them to that firearm, based upon the breech face. Not
       that firing pin.


                                      67
       ****

       BY [STATE]:

       Q:     Your Item 42, which is Defendant’s 1; and your Item 72A and 72B,
              which is State’s 24; and your Item 51, which is State’s Exhibit 17,
              were all fired from this Glock pistol with the RLP208 serial number,
              which is marked State’s 26. Is it not?

       A:     It is my expert opinion that those four cartridge cases were fired in
              that firearm. The Glock pistol.

       END OF READ BACK.

       Strickland argues that the trial court abused its discretion by “only reading select

parts of a witness’s testimony to the jury instead of the complete testimony.” Additionally,

Strickland claims that the response the trial court sent to the jury amounted to a comment

on the weight of the evidence.

       We disagree. Article 36.28 states that “if the jury disagrees as to the statement

of any witness they may . . . have read to them . . . that part of such witness testimony or

the particular point in dispute, and no other.” TEX. CODE CRIM. PROC. ANN. art. 36.28.

The trial court sent the jury portions of the testimony requested by the State and portions

requested by Strickland. Strickland originally wanted the voir dire testimony to be read

back to the jury, where Hitchcock stated that he would not testify to a level of certainty; or

in the alternative, a response that stated “Continue your deliberations.” Here, the trial

court found the jury question to be proper and accordingly determined testimony from

both parties should be included in the response. See Thomas, 505 S.W.3d at 923. We

hold that the trial court did not abuse its discretion or comment on the evidence with the

response it sent to the jury, as it incorporated testimony requested from both sides. See


                                             68
id. We overrule Strickland’s eighteenth issue.

                              IX.    COMPLAINANT’S ACTIONS

       By his nineteenth issue, Strickland claims that Chapa’s actions in front of the jury

prejudiced him and were intended to inflame the jury.

A.     Applicable Law and Discussion

       Strickland argues that during trial, Chapa feigned the need for assistance from the

assistant district attorney, who helped her walk to the witness stand. He also claims that

Chapa made comments that she did not want to go by Strickland as she passed the jury.

He claims her actions amounted to an outburst by a witness.

       The State argues that Strickland did not preserve the complained-of error. See

TEX. R. APP. P. 33.1. In Texas, the defendant generally need not file a motion for new

trial to preserve issues for appeal. Cooks v. State, 240 S.W.3d 906, 910 (Tex. Crim.

App. 2007). However, sometimes a motion for new trial is a “necessary step to adduce

facts not otherwise in the record, in order to be able to present these points of error based

on those facts in the appeal.” Id. (citing TEX. R. APP. P. 21.2). Additionally, while a trial

judge may grant a new trial based on issues unpreserved during the trial, those same

issues might not be cognizable on appeal without first having been timely raised in a

motion for new trial. Id. Here, Strickland raised his issue in his motion for new trial.

Therefore, the issue was preserved. See TEX. R. APP. P. 21.2.

       Spectator conduct that impedes normal trial proceedings will not result in reversible

error unless the appellant shows a reasonable probability that the conduct interfered with

the jury’s verdict. See Howard v. State, 941 S.W.2d 102, 117 (Tex. Crim. App. 1996)


                                             69
(rev’d on other grounds by Easley v. State, 424 S.W.3d 535 (Tex. Crim. App. 2014)); see

also Robinson v. State, No. AP-76,535, 2013 WL 2424133, *6 (Tex. Crim. App. 2013)

(mem. op., not designated for publication). In measuring the potential for injury, we

consider whether the person who made the outburst was a witness or bystander. See,

e.g., Stahl v. State, 749 S.W.2d 826, 829 & n.2 (Tex. Crim. App. 1998). We also consider

whether the outburst was verbal or non-verbal. See Landry v. State, 706 S.W.2d 105,

112 (Tex. Crim. App. 1985); see also Robinson, 2013 WL 2424133 at *6. When the

outburst was verbal, we have considered whether it contradicted the evidence or an

applicable legal defense or affected the credibility of testimony. See, e.g., Ashley v.

State, 362 S.W.2d 847, 851 (Tex. Crim. App. 1962). We weigh the inflammatory effect

of the outburst against the strength of the evidence. See, e.g., Stahl, 749 S.W.2d at 832.

      Strickland claimed that Chapa’s actions during trial were unfairly prejudicial, but he

failed to show a reasonable probability that Chapa’s actions “interfered with the jury’s

verdict.” Coble v. State, 330 S.W.3d 253, 292 (Tex. Crim. App. 2010). Chapa’s need

of assistance was due to the injuries she endured from being shot in the head. The jury

was aware of the underlying offense Strickland was on trial for, and Strickland does not

show how her actions contradicted the evidence or affected her credibility. See. e.g.,

Ashley, 362 S.W.3d at 851. Additionally, the comments Chapa supposedly made to the

jury were not a part of the reporter’s record. The affidavit referred to in Strickland’s

motion for new trial includes no evidence of what Chapa supposedly said, and no

evidence was presented at the motion for new trial hearing regarding the allegation that

Chapa made comments to the jury. We overrule Strickland’s nineteenth issue.


                                            70
                   X.     WARRANTLESS SEARCH OF STRICKLAND’S GUN

       By his twentieth and twenty-first issues, Strickland argues that the trial court

abused its discretion by failing to suppress evidence obtained from the warrantless search

of his firearm.

A.     Standard of Review

       We review a trial court’s ruling on a motion to suppress evidence under a bifurcated

standard.    Lerma v. State, 543 S.W.3d 184, 189–90 (Tex. Crim. App. 2018).                In

reviewing the trial court’s decision, we do not engage in our own factual review. State v.

Molder, 337 S.W.3d 403, 405 (Tex. App.—Fort Worth 2011, no pet.). The trial judge is

the sole trier of fact and judge of credibility of witnesses and the weight to be given to

their testimony. Lerma, 543 S.W.3d at 190. When reviewing the trial court’s ruling on

a motion to suppress, we must view the evidence in the light most favorable to the ruling.

Wiede v. State, 214 S.W.3d 17, 24 (Tex. Crim. App. 2007). When the trial court makes

explicit fact findings, we determine whether the evidence, when viewed in the light most

favorable to the trial court’s ruling, supports those fact findings. State v. Kelly, 204
S.W.3d 808, 818–19 (Tex. Crim. App. 2006). We then review the trial court’s legal ruling

de novo unless its explicit fact findings that are supported by the record are also

dispositive of the legal ruling. Id. at 818. We must uphold the trial court’s ruling if it is

supported by the record and correct under any theory of law applicable to the case even

if the trial court gave the wrong reason for its ruling. State v. Stevens, 235 S.W.3d 736,

740 (Tex. Crim. App. 2007); Armendariz v. State, 123 S.W.3d 401, 404 (Tex. Crim. App.

2003) (“Our task . . . is to determine whether the trial court could have reasonably denied


                                             71
appellant’s motion to suppress given the record evidence and given the applicable federal

and state law.”).

B.     Applicable Law and Discussion

       Following the suppression hearing, the trial court issued findings of fact and

conclusions of law which stated:

       FINDINGS OF FACT:

       8.     Officer Rangel testified that he was initially investigating a charge of
              unlawful carrying of a weapon.

       ...

       10.    Officer Rangel testified that he disarmed the Defendant and the
              handgun that the Defendant had about his person was seized as
              possible evidence for an unauthorized concealed weapon
              investigation.

       ...

       12.    The Defendant was not arrested by the Portland Police Department
              for any offense on July 19, 2012.

       13.    On July 20, 2012 the Defendant went to the Portland Police Station
              to retrieve his weapon as the Defendant told Portland Police
              Detective Roland Chavez he was leaving town and wished to take
              his handgun on his trip.

       14.    On July 20, 2012, Detective Chavez requested that the Defendant
              allow him to fire the weapon and take ballistic evidence as the
              Defendant was told Detective Chavez was investigating a homicide
              and assault that had been committed using a .45-caliber pistol.

       15.    The Defendant voluntarily signed consent to allow the search of his
              handgun.

       16.    There is no evidence of duress or coercion in securing such consent.

       17.    The Defendant’s handgun was fired and shell casings were
              preserved for evidence and analysis.

                                             72
       18.    The Defendant’s handgun was released back to him by Detective
              Chavez on July 20, 2012.

       CONCLUSIONS OF LAW:

       1.     The seizure of the Glock 30, .45-caliber handgun by Officer Rangel
              on July 19, 2012 was authorized as it was in plain sight, taken to
              disarm the Defendant and placed into evidence because the officer
              was investigating an unauthorized carrying of a weapon.

       2.     Said incident later turned into an unlawful carrying of a handgun by
              a license holder charge against Defendant, Strickland.

       3.     The subsequent search of the handgun by Detective Chavez was
              lawful as the Defendant consented in writing to such search
              knowingly and voluntarily and the Defendant was not under any
              duress or coercion to sign and grant said consent.

       “The investigation of an offense is not the equivalent of an arrest.” Garcia v. State,

625 S.W.2d 431, 432 (Tex. App.—Houston [14th Dist.] 1981, pet ref’d). A citizen’s

complaint may be sufficient in itself to prompt further investigation of an offense. Joseph

v. State, 3 S.W.3d 627, 634 (Tex. App.—Houston [14th Dist.] 1999, no pet.). Here,

Officer Rangel testified that the police had received a call about a man with a gun at a

local business. The license plate number given by the caller led them to Strickland’s

house. When he approached the home, Strickland was not wearing a shirt; however,

after he took his dog inside, Strickland returned wearing a shirt and clearly carrying a

handgun under his shirt. Officer Rangel stated that police were looking into a possible

weapons violation, since Strickland had a concealed carry license, and that was one of

the reasons he seized the weapon. See TEX. PENAL CODE ANN. § 46.035 (unlawful

carrying of a handgun by a license holder).

       The State argues that officers could seize Strickland’s weapon under the “plain

                                              73
view” doctrine. Law enforcement officer may seize items in “plain view” if: (1) the initial

intrusion was proper, that is, the police have the right to be where they are when the

discovery is made, and (2) it is “immediately apparent” to the police that they have

evidence before them (i.e., probable cause to associate the property with criminal

activity). Horton v. California, 496 U.S. 128, 137 (1990); see also Morales v. State, No.

13-98-00555-CR, 2000 WL 34251157, at *8 (Tex. App.—Corpus Christi–Edinburg Aug.

31, 2000, no pet.) (mem. op., not designated for publication).       Here, again, Officer

Rangel was called out to investigate a possible weapons violation and Strickland emerged

from his home carrying the possible firearm they were looking for. Therefore, the seizure

of Strickland’s firearm was justified.

       Officer Chavez testified that when he asked Strickland for his consent to search

his handgun, Strickland gave it and signed a consent to search form.             A search

conducted pursuant to consent is specifically exempted from the general rule that a

search is unreasonable when conducted without a warrant or probable cause. Tucker v.

State, 369 S.W.3d 179, 185 (Tex. Crim. App. 2012).         There was no testimony that

Strickland’s “will was overborne” or “coerced” when Officer Chavez asked for his consent

to search. Id. The trial court found that he “voluntarily signed consent” and there was

“no evidence of duress or coercion.” See Kelly, 204 S.W.3d at 818–19.

       The trial court properly denied Strickland’s motion to suppress the seizure and

testing of his handgun. We overrule his twentieth and twenty-first issues.




                                            74
                       XI.     CHAIN OF CUSTODY AND DNA TESTING

       By his eighth, twenty-second, twenty-third, twenty-fourth, and twenty-fifth issues,

Strickland argues that the State failed to disclose all of the chain of custody reports prior

to trial, which violated his due process rights, and that the reports revealed the existence

of the Caucasian pubic hair found on Chapa. By issue twenty-six, Strickland argues the

trial court abused its discretion by denying his motion for new trial on this basis. By issue

twenty-seven, Strickland states that this Court erred by denying his motion to abate this

appeal for consideration of newly discovered evidence and new science.

A.     Discussion

       Strickland’s appellate counsel obtained over six hundred pages of chain of custody

reports following a public records request.       Strickland alleges that because his trial

counsel did not have the complete chain of custody reports, he was unable to tell whether

the Caucasian pubic hair found on Chapa was tested for DNA, and he was led to believe

that the hair matched Olgin.

       However, at the motion for new trial hearing, appellate counsel stated that he could

not find the documents relating to the hair sample in the DPS chain of custody documents.

Appellate counsel also stated that the Caucasian pubic hair does not microscopically

match Olgin, Chapa, or Strickland. The State and appellate counsel agreed that the type

of DNA testing available at the time of trial was unable to extract a sufficient quantity of

DNA from the hair, but since trial, a new type of DNA testing was available that could

possibly develop a DNA profile from a smaller quantity of a sample.




                                             75
       One of Strickland’s trial attorneys testified at the motion for new trial hearing. He

stated that he was told about the new type of DNA testing by appellate counsel following

trial. He recalled that he was given information that the hair evidence was sent to the

Federal Bureau of Investigation (FBI) crime lab in Quantico, Virginia, and Strickland was

excluded as a contributor. On re-direct, trial counsel stated he believed the hair had had

a visual comparison, but was not tested for DNA. He was under the belief that no DNA

could be obtained from the pubic hair sample.

       In his brief, Strickland now states that he did not learn the DNA was not tested and

did not match Olgin until he received the complete chain of custody reports. Strickland

did not raise this issue prior to his motion for new trial. Additionally, the State indicated

during trial that it “turned the FBI stuff” over to defense counsel, which included the lab

reports that identify the isolated pubic hair.

       The State had a continuing obligation to turn over the chain of custody reports, but

defense counsel was aware of the pubic hair that was isolated. See Little v. State, 991
S.W.2d 864, 866 (Tex. Crim. App. 1999). Strickland makes a vague claim that his trial

counsel was ineffective because he was missing over six-hundred pages of chain of

custody documents. However, the pubic hair at the center of this issue was documented

in the FBI crime lab reports that defense counsel did receive. Defense counsel also

testified that he knew about the pubic hair and that Strickland was excluded as a

contributor.




                                                 76
         Therefore, the evidence central to Strickland’s claim was disclosed to defense

counsel, and his defense counsel testified that he was aware of it. Although the State

should have continued to turn over the chain of custody documents, Strickland has not

shown how the additional pages of the chain of custody records would establish a

“reasonable probability that the outcome of the trial would have been different.” Pena,
353 S.W.3d at 809. We overrule Strickland’s eighth, twenty-second, and twenty-third

issues. Additionally, Strickland does not provide any argument in his brief regarding how

the trial court abused its discretion in denying his motion for new trial, and we find issue

twenty-six to be inadequately briefed. See TEX. R. APP. P. 33.1.

         Regarding issues twenty-four, twenty-five, and twenty-seven, although also

inadequately briefed, we note that the trial court ordered the Caucasian pubic hair to be

tested for DNA at the motion for new trial hearing and those results have been received

by the parties, rendering those issues moot. See TEX. CODE CRIM. PROC. ANN. art. 64.03.

However, the DNA evidence results were not presented to the trial court for its review and

are not a part of the appellate record for this direct appeal.         See id. art. 64.04.

Accordingly, we may not address those results in this memorandum opinion. See id. art.

64.05.     Given the appropriate scope of review on appeal, we express no opinion

regarding this evidence or its significance in other contexts.

         Any additional argument that this Court erred by denying his motion to abate for

consideration of newly discovered evidence and new science is also inadequately briefed,

and also now moot, based on the results received. See TEX. R. APP. P. 33.1, 47.1. We

overrule Strickland’s twenty-fourth, twenty-fifth, twenty-sixth, and twenty-seventh issues.


                                            77
                                       XII.   CONCLUSION

       We affirm the judgment of the trial court.14




                                                                     GINA M. BENAVIDES,
                                                                     Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
23rd day of January, 2020.




       14
            Having found the evidence was sufficient to support the conviction, we deny Strickland’s
“Motion to Reverse and Render Based Upon Insufficient Evidence and to Vacate the Conviction and Seek
Immediate Release” filed with this Court on October 26, 2018.
                                                78